EXHIBIT 10.1

 

EXECUTION VERSION

 

 

 

CUSIP No.                                 

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of July 18, 2013

 

among

 

KAPSTONE KRAFT PAPER CORPORATION,

as the Borrower,

 

KAPSTONE PAPER AND PACKAGING CORPORATION,

as the Parent,

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

BARCLAYS BANK PLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as co-Syndication Agents

 

and

 

FIFTH THIRD BANK,

TD BANK, N.A.,

COMPASS BANK,

FARM CREDIT SERVICES OF AMERICA, PCA

 

and

 

COBANK, ACB

as co-Documentation Agents

 

Arranged By:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

31

1.03

 

Accounting Terms

 

31

1.04

 

Rounding

 

32

1.05

 

Times of Day

 

32

1.06

 

Letter of Credit Amounts

 

32

 

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 

33

 

 

 

2.01

 

Term Loans and Revolving Credit Loans

 

33

2.02

 

Borrowings, Conversions and Continuations of Loans

 

34

2.03

 

Letters of Credit

 

38

2.04

 

Swing Line Loans

 

47

2.05

 

Prepayments

 

50

2.06

 

Termination or Reduction of Commitments

 

52

2.07

 

Repayment of Loans

 

52

2.08

 

Interest

 

54

2.09

 

Fees

 

55

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

55

2.11

 

Evidence of Debt

 

56

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

56

2.13

 

Sharing of Payments by Lenders

 

58

2.14

 

Cash Collateral

 

59

2.15

 

Defaulting Lenders

 

60

2.16

 

Extensions of Term Loans; Replacement of Revolving Credit Commitments

 

62

 

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

63

 

 

 

3.01

 

Taxes

 

63

3.02

 

Illegality

 

68

3.03

 

Inability to Determine Rates

 

68

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

 

68

3.05

 

Compensation for Losses

 

70

3.06

 

Mitigation Obligations; Replacement of Lenders

 

70

3.07

 

Survival

 

71

 

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

71

 

 

 

4.01

 

Conditions to Closing Date

 

71

4.02

 

Conditions to all Credit Extensions

 

76

 

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

76

 

 

 

5.01

 

Organization

 

76

5.02

 

Authorization; No Conflict

 

77

5.03

 

Validity and Binding Nature

 

77

5.04

 

Financial Condition

 

77

5.05

 

No Material Adverse Change

 

77

5.06

 

Litigation and Contingent Liabilities

 

77

5.07

 

Ownership of Properties; Liens

 

77

 

i

--------------------------------------------------------------------------------


 

5.08

 

Equity Ownership; Subsidiaries

 

77

5.09

 

ERISA Compliance

 

78

5.10

 

Investment Company Act

 

78

5.11

 

Regulation U

 

78

5.12

 

Taxes

 

78

5.13

 

Solvency, etc.

 

78

5.14

 

Environmental Matters

 

79

5.15

 

Insurance

 

79

5.16

 

Real Property

 

79

5.17

 

Information

 

79

5.18

 

Intellectual Property

 

80

5.19

 

Labor Matters

 

80

5.20

 

No Default

 

80

5.21

 

Related Agreements, etc.

 

80

5.22

 

Casualty, Etc.

 

81

5.23

 

Collateral Documents

 

81

5.24

 

Material Contracts

 

81

5.25

 

OFAC

 

81

 

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

81

 

 

 

6.01

 

Reports, Certificates and Other Information

 

82

6.02

 

Certificates; Other Information

 

82

6.03

 

Books, Records and Inspections

 

84

6.04

 

Maintenance of Property; Insurance

 

85

6.05

 

Compliance with Laws; Payment of Taxes and Liabilities

 

85

6.06

 

Maintenance of Existence, etc.

 

86

6.07

 

Use of Proceeds

 

86

6.08

 

ERISA Compliance

 

86

6.09

 

Environmental Matters

 

86

6.10

 

Further Assurances

 

87

6.11

 

Deposit Accounts

 

87

6.12

 

Compliance with Terms of Leaseholds

 

88

6.13

 

Material Contracts

 

88

6.14

 

Post-Closing Obligations

 

88

6.15

 

Sanctions

 

88

 

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

88

 

 

 

7.01

 

Debt

 

88

7.02

 

Liens

 

90

7.03

 

Operating Leases

 

91

7.04

 

Restricted Payments

 

91

7.05

 

Mergers, Consolidations, Acquisitions, Sales

 

92

7.06

 

Modification of Organization Documents

 

92

7.07

 

Transactions with Affiliates

 

92

7.08

 

Reserved

 

93

7.09

 

Inconsistent Agreements

 

93

7.10

 

Business Activities; Issuance of Equity

 

93

7.11

 

Investments

 

94

 

ii

--------------------------------------------------------------------------------


 

7.12

 

Restriction of Amendments to Certain Documents

 

95

7.13

 

Accounting Changes; Fiscal Year

 

95

7.14

 

Financial Covenants

 

95

7.15

 

Prepayments, Etc. of Debt

 

95

7.16

 

Amendment, Etc. of Debt

 

95

7.17

 

Use of Proceeds

 

95

7.18

 

Holding Company

 

95

 

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

96

 

 

 

8.01

 

Events of Default

 

96

8.02

 

Remedies Upon Event of Default

 

97

8.03

 

Application of Funds

 

98

 

 

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

 

99

 

 

 

9.01

 

Appointment and Authority

 

99

9.02

 

Rights as a Lender

 

100

9.03

 

Exculpatory Provisions

 

100

9.04

 

Reliance by Administrative Agent

 

101

9.05

 

Delegation of Duties

 

101

9.06

 

Resignation of Administrative Agent

 

101

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

102

9.08

 

No Other Duties, Etc.

 

102

9.09

 

Administrative Agent May File Proofs of Claim

 

102

9.10

 

Collateral and Guaranty Matters

 

103

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

 

104

9.12

 

Lenders’ Enforcement Rights

 

104

 

 

 

 

 

ARTICLE X GUARANTY

 

104

 

 

 

10.01

 

The Guaranty

 

104

10.02

 

Obligations Unconditional

 

105

10.03

 

Reinstatement

 

106

10.04

 

Certain Additional Waivers

 

106

10.05

 

Remedies

 

106

10.06

 

Rights of Contribution

 

106

10.07

 

Guarantee of Payment; Continuing Guarantee

 

107

10.08

 

Keepwell

 

107

 

 

 

 

 

ARTICLE XI MISCELLANEOUS

 

107

 

 

 

11.01

 

Amendments, Etc.

 

107

11.02

 

Notices; Effectiveness; Electronic Communications

 

110

11.03

 

No Waiver; Cumulative Remedies

 

112

11.04

 

Expenses; Indemnity; Damage Waiver

 

113

11.05

 

Payments Set Aside

 

114

11.06

 

Successors and Assigns

 

115

11.07

 

Treatment of Certain Information; Confidentiality

 

120

11.08

 

Right of Setoff

 

121

11.09

 

Interest Rate Limitation

 

121

11.10

 

Counterparts; Integration; Effectiveness

 

121

11.11

 

Survival of Representations and Warranties

 

122

11.12

 

Severability

 

122

 

iii

--------------------------------------------------------------------------------


 

11.13

 

Replacement of Lenders

 

122

11.14

 

Governing Law; Jurisdiction; Etc.

 

123

11.15

 

Waiver of Jury Trial

 

124

11.16

 

No Advisory or Fiduciary Responsibility

 

124

11.17

 

Electronic Execution of Assignments and Certain Other Documents

 

125

11.18

 

USA PATRIOT Act Notice

 

125

11.19

 

Amendment and Restatement

 

125

11.20

 

New Lenders

 

126

 

 

 

 

 

SIGNATURES

 

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01

 

Existing Letters of Credit

2.01

 

Commitments and Applicable Percentages

5.08

 

Ownership of Loan Parties and Subsidiaries

5.12

 

Taxes

5.14

 

Environmental Matters

5.16

 

Real Property

5.19

 

Labor Matters

5.22

 

Casualty, Etc.

7.01

 

Existing Debt

7.02

 

Existing Liens

7.11

 

Investments

7.18

 

Holding Company Contracts

11.02

 

Administrative Agent’s Office, Certain Addresses for Notices

11.06(g)

 

Voting Participants

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A

 

Committed Loan Notice

B

 

Swing Line Loan Notice

C-1

 

Term A-1 Note

C-2

 

Term A-2 Note

C-3

 

Incremental Term Note

C-4

 

Revolving Credit Note

C-5

 

Swing Line Note

D

 

Compliance Certificate

E-1

 

Assignment and Assumption

E-2

 

Administrative Questionnaire

F

 

Security Agreement

G-1

 

New Mortgage

G-2

 

Mortgage Amendment

H

 

Secured Party Designation Notice

I 1-4

 

U.S. Tax Compliance Certificates

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of July 18, 2013
among KAPSTONE KRAFT PAPER CORPORATION, a Delaware corporation (the “Borrower”),
KAPSTONE PAPER AND PACKAGING CORPORATION, a Delaware corporation (the “Parent”),
certain subsidiaries of the Borrower identified on the signature pages hereto as
Guarantors and such other subsidiaries of the Borrower as may from time to time
become party hereto, as Guarantors, the lenders from time to time party hereto
(the “Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Borrower, the Guarantors party thereto, the Lenders party thereto
and Bank of America, N.A., as administrative agent, have entered into that
certain Credit Agreement dated as of October 31, 2011 (as amended or modified
from time to time prior to the date hereof, the “Existing Credit Agreement”);
and

 

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement to (a) make available to the Borrower new term loans and (b) make
certain other amendments and modifications, all as more fully set forth herein;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Account Debtor” has the meaning set forth in the Security Agreement.

 

“Account or Accounts” has the meaning set forth in the UCC.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

 

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may be in the form of an amendment and restatement), including an
Incremental Term Loan Lender Joinder Agreement, in form reasonably satisfactory
to the Administrative Agent providing for Incremental Term

 

--------------------------------------------------------------------------------


 

Loans, Extended Term Loans or Extended Revolving Credit Commitments in
accordance with the terms of this Agreement.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent Fee Letter” means the fee letter, dated June 10, 2013,
among the Borrower, the Administrative Agent and MLPFS, as amended.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time (a) with
respect to such Lender’s portion of the outstanding Term Loans of any Class at
any time, the percentage (carried out to the ninth decimal place) of the
outstanding principal amount of the Term Loans of such Class held by such Lender
at such time and (b) with respect to the Revolving Credit Facility, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Lender’s Revolving Credit Commitment at such time,
subject to adjustment as provided in Section 2.15.  If the commitment of each
Lender to make Revolving Credit Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02, or if
the Revolving Credit Commitments have expired, then the Applicable Percentage of
each Lender in respect of the Revolving Credit Facility shall be determined
based on the Applicable Percentage of such Lender in respect of the Revolving
Credit Facility most recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Lender in respect of the
Revolving Credit Facility, the Term Loan A-1 and the Term Loan A-2 is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, (a) with respect to the Term Loans of any Class other
than the Term Loan A-1 or the Term Loan A-2, any percentage(s) per annum set
forth in the related Additional Credit Extension Amendment, and (b) with respect
to the Term Loan A-1, the Term Loan A-2 and the Revolving Credit Facility, the
applicable percentage per annum set forth below determined by reference to the
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

 

2

--------------------------------------------------------------------------------


 

Applicable Rate

 

 

 

 

 

Revolving Credit Facility and
Term Loan A-1

 

Term Loan A-2

 

Pricing
Level 

 

Total Leverage Ratio

 

Base Rate
Loans

 

Eurodollar
Rate Loans

 

Unused
Fee

 

Letter of
Credit Fee

 

Base Rate
Loans

 

Eurodollar
Rate Loans

 

I

 

> 2.75x

 

1.25

%

2.25

%

0.50

%

2.25

%

1.50

%

2.50

%

II

 

> 2.25x but < 2.75x

 

1.00

%

2.00

%

0.45

%

2.00

%

1.25

%

2.25

%

III

 

>1.75x but < 2.25x

 

0.75

%

1.75

%

0.40

%

1.75

%

1.00

%

2.00

%

IV

 

> 1.25x but < 1.75x

 

0.50

%

1.50

%

0.35

%

1.50

%

0.75

%

1.75

%

V

 

<1.25x

 

0.25

%

1.25

%

0.30

%

1.25

%

0.50

%

1.50

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that (a) if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level I shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the first Business Day
immediately following the date such Compliance Certificate is delivered and
(b) the Applicable Rate in effect from the Closing Date to the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a) for the fiscal quarter ending December 31, 2013
shall be determined based upon Pricing Level I.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Lender at any
time, such Lender’s Applicable Percentage in respect of the Revolving Credit
Facility at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means MLPFS, Barclays and Wells Fargo Securities, each in its
capacity as joint lead arranger and joint bookrunner.

 

“Asset Disposition” means the sale, lease, assignment or other transfer for
value by any Loan Party to any Person (other than a Loan Party) of any asset or
right of such Loan Party (including, the loss, destruction or damage of any
portion thereof or any actual condemnation, confiscation, requisition, seizure
or taking thereof) other than dispositions permitted pursuant to clauses (i) —
(iii) and (iv)(B) of Section 7.05(b).

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Audited Financial Statements” means the audited consolidated balance sheet of
(a) the Parent and its Subsidiaries for the Fiscal Years ended December 31,
2010, December 31, 2011 and December 31, 2012 and (b) Target and its
Subsidiaries for the Fiscal Years ended December 31, 2010, December 31, 2011 and
December 31, 2012, in each case along with the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such Fiscal
Years, including the notes thereto.

 

“Availability” means the amount by which the Revolving Credit Facility exceeds
the sum of (x) the Outstanding Amount of Revolving Credit Loans plus (y) the
Outstanding Amount of Swing Line Loans plus (z) the Outstanding Amount of L/C
Obligations.

 

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Revolving Credit Commitments pursuant
to Section 2.06, and (c) the date of termination of the commitment of each
Lender to make Revolving Credit Loans and of the obligation of the L/C Issuer to
make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Barclays” means Barclays Bank PLC.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Borrower, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored

 

4

--------------------------------------------------------------------------------


 

or (b) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced.

 

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations, warrants, options or other rights for the purchase
or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests) or any other equivalent of such ownership interest.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by S&P or P-l by Moody’s, (c) any certificate of deposit, time deposit or
banker’s acceptance, maturing not more than one year after such time, or any
overnight Federal Funds transaction that is issued or sold by any Lender or its
holding company (or by a commercial banking institution that is a member of the
Federal Reserve System and has a combined capital and surplus and undivided
profits of not less than $500,000,000), (d) any repurchase agreement entered
into with any Lender (or commercial banking institution of the nature referred
to in clause (c) ) which (i) is secured by a fully perfected security interest
in any obligation of the type described in any of clauses (a) through (c) above
and (ii) has a market value at the time such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such Lender (or other
commercial banking institution) thereunder and (e) money market accounts or
mutual funds which invest exclusively in assets satisfying the foregoing
requirements, and (f) other short term liquid investments approved in writing by
the Administrative Agent.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
credit card processing, purchase card, ACH transactions, electronic funds
transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement (or, if later, on the Closing Date), is a Lender or an
Affiliate of a Lender (even if such Person or its Affiliate thereafter ceases to
be a Lender) and (b) has delivered a Secured Party Designation Notice to the
Administrative Agent on or before the date on which such determination is being
made.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

5

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
implemented or issued.

 

“Change of Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 35% of the Capital
Securities of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully diluted basis; provided
that the acquisition by any one or more Exempt Persons (as defined below)
(acting singly or in concert) of the “beneficial ownership” of 35% or more of
the Capital Securities of the Parent entitled to vote for members of the board
of directors or equivalent governing body of the Parent on a fully diluted basis
shall not be a Change of Control; (b) a majority of the members of the Board of
Directors of Parent shall cease to be Continuing Members (as defined below); or
(c) Parent shall cease to own and control 100% of each class of the outstanding
Capital Securities of the Borrower.  For purposes of the foregoing,
(x) “Continuing Member” means a member of the Board of Directors of Parent who
either (i) was a member of Parent’s Board of Directors on the day before the
Closing Date and has been such continuously thereafter or (ii) became a member
of such Board of Directors on or after the Closing Date and whose election or
nomination for election by the stockholders of Parent was approved by a vote of
the majority of the Continuing Members then members of Parent’s Board of
Directors and (y) “Exempt Person” means each member of the class consisting of: 
(i) Roger Stone, (ii) Matthew Kaplan and (iii) so long as voting control is
retained by such Person, any spouse, lineal descendant, parent or sibling of
such Person, or any trust or similar estate planning entity controlled by such
Person or whose beneficiaries or owners are solely comprised of such Person’s
spouse, lineal descendant, parent or sibling.

 

“Charleston IDR Bonds” means (a) that certain Industrial Development Revenue
Bond, Series 1998 (Westvaco Corporation Project) in favor of KapStone Charleston
Kraft LLC evidencing $420,000,000 owing by Charleston County, South Carolina,
dated as of October 30, 1998 and (b) that certain Industrial Development Revenue
Bond, Series 1998 (Cogen South L.L.C. Project) in favor of KapStone Charleston
Kraft LLC (pursuant to assignment from Cogen South L.L.C.) evidencing
$160,000,000 owing by Charleston County, South Carolina, dated as of
December 15, 1998.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Lenders under the Revolving Credit Facility or Lenders holding a portion of
a Class of Term Loans, (b) when used with respect to Commitments, refers to
whether such Commitments are Revolving Credit Commitments or Commitments with
respect to a particular Class of Term Loans and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Revolving Credit Loans, the Term Loan A-1, the Term Loan A-2,
Extended Term Loans (with the same economic terms and amortization schedule) or
Incremental Term Loans (with the same economic terms and amortization schedule).

 

6

--------------------------------------------------------------------------------


 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the holders of the Obligations.

 

“Collateral Documents” means, collectively, the Security Agreement; any Deposit
Account Control Agreement; the Mortgages; each other mortgage, collateral
assignment, security agreement, pledge agreement or other similar agreement
delivered to the Administrative Agent pursuant to Section 6.10; and each other
agreement, instrument or document that creates or purports to create a Lien in
favor of the Administrative Agent for the benefit of the holders of the
Obligations.

 

“Commitment” means, as to each Lender, the Revolving Credit Commitment of such
Lender, the Term Loan A-1 Commitment of such Lender, the Term Loan A-2
Commitment of such Lender and/or the Incremental Term Loan Commitment of such
Lender.

 

“Committed Loan Notice” means a notice of (a) a Borrowing of (i) Revolving
Credit Loans or (ii) a Term Loan, (b) a conversion of Loans from one Type to the
other, or (c) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Income” means, with respect to the Parent and its Subsidiaries
for any period, the net income (or loss) of the Parent and its Subsidiaries for
such period, excluding any gains or losses from discontinued operations.

 

“Contingent Liability” means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor or (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other

 

7

--------------------------------------------------------------------------------


 

Person; (d) agrees to lease property or to purchase securities, property or
services from such other Person with the purpose or intent of assuring the owner
of such indebtedness or obligation of the ability of such other Person to make
payment of the indebtedness or obligation; (e) induces the issuance of any
letter of credit for the benefit of such other Person; or (f) undertakes or
agrees otherwise to assure a creditor against loss. The amount of any Contingent
Liability which is in the form of a guaranty of Debt shall (subject to the
limitation set forth below and any other limitation set forth herein) be deemed
to be the outstanding principal amount (or maximum permitted principal amount,
if larger) of the indebtedness, obligation or other liability guaranteed or
supported thereby.  The amount of any Contingent Liability which is not in the
form of a guaranty of Debt shall be equal to the reasonably anticipated maximum
amount of such Contingent Liability as determined by such Person in good faith.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Date Down Endorsement” has the meaning specified on Schedule 6.14.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (f) net
obligations under all Hedging Obligations of such Person, (g) all Contingent
Liabilities of such Person, (h) all Debt of any partnership of which such Person
is a general partner, (i) the principal portion of all obligations of such
Person under Synthetic Lease Obligations and other Off-Balance Sheet Liabilities
(excluding Operating Leases to the extent they would otherwise be included) and
(j) any Capital Securities or other equity instrument, whether or not
mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate with respect to the applicable Facility plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise

 

8

--------------------------------------------------------------------------------


 

applicable to such Loan plus 2% per annum and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Capital
Securities in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

“Deposit Account Control Agreement” shall mean an agreement, among a Loan Party,
a depository institution, and the Administrative Agent, which agreement is in a
form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
Uniform Commercial Code) over the deposit account(s) described therein, as the
same may be amended, modified, extended, restated, replaced, or supplemented
from time to time.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Discretionary L/C Issuer” has the meaning specified in Section 2.03(b)(v).

 

“Dollar” and “$” mean lawful money of the United States.

 

9

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted (or added) in determining such Consolidated Net Income for
such period (without duplication), (a) Interest Expense, (b) income tax expense,
(c) depreciation and amortization, (d) extraordinary losses (or less gains), net
of related tax effects, (e) other non-cash charges or losses (or less gains or
income) for which no cash outlay (or cash receipt) is foreseeable, (f) expenses
and fees incurred prior to the one-year anniversary of the Closing Date in
connection with the consummation of the transactions contemplated by the Loan
Documents (including, without limitation, the Related Transactions) in an
aggregate amount not exceeding $27,000,000, including, without limitation,
professional, financing and accounting fees, costs and expenses and transfer
taxes, (g) long-term incentive payments payable to employees of the Target on or
prior to the Closing Date in an aggregate amount not exceeding $34,000,000,
(h) Restructuring Charges, (i) “cold mill” maintenance outage costs in an
aggregate amount of up to $8,000,000 for the term of this Agreement (it being
understood that such add-back shall only be permitted in connection with one
such outage during the term of this Agreement), but only to the extent that
(i) the aggregate amount of such costs for such period exceeds the actual
expense allocable to such outage during such period and (ii) any such resulting
add-back is applied to reduce EBITDA in the future periods to which such
expenses actually relate on a Dollar for Dollar basis (j) machine upgrade outage
costs for the North Charleston, South Carolina mill of KapStone Charleston Kraft
LLC in an aggregate amount of up to $5,600,000 for the Fiscal Quarter ending
March 31, 2014 and (k) losses (or less gains) from Asset Dispositions.  For
purposes of calculating the Total Leverage Ratio and the Fixed Charge Coverage
Ratio, EBITDA shall be deemed to be: $78,070,000 for the Fiscal Quarter ending
December 31, 2012, $94,963,000 for the Fiscal Quarter ending March 31, 2013 and,
for the Fiscal Quarter ending June 30, 2013, the amount that has been mutually
agreed to by the Administrative Agent and the Borrower in writing and disclosed
to the Lenders prior to the Closing Date.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

 

“Environmental Laws” means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances,
(c) exposure to any Hazardous Substances, (d) the release or threatened release
of any Hazardous Substances into the environment or (e) any contract, agreement
or

 

10

--------------------------------------------------------------------------------


 

other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Section 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Multiple Employer
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or was
treated as a substantial employer under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan to which the
Borrower or any ERISA Affiliate is making contributions is in reorganization;
(d) receipt by the Borrower of notification that a Multiemployer Plan to which
the Borrower or any ERISA Affiliate is making contributions is in
reorganization; (e) the filing of a notice of intent to terminate a Pension
Plan; (f) the institution by the PBGC of proceedings to terminate a Pension
Plan; (g) the determination that any Pension Plan is considered an at-risk plan
or receipt by the Borrower of notification that a Multiemployer Plan to which
the Borrower or any ERISA Affiliate is making contributions is in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, as applicable; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate, but, in each case, only if such event or circumstance is reasonably
expected to have a Material Adverse Effect.

 

“Eurodollar Rate” (a)         for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association London Interbank Offered Rate (or any successor thereto approved by
the Administrative Agent if the British Bankers Association is no longer making
a London Interbank Offered Rate available) (“LIBOR”), as published on the
applicable Reuters screen page (or such other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two (2) London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty by such
Guarantor hereunder of, or the grant under a Loan Document by such Guarantor of
a security interest to secure, such Swap Obligation (or any guarantee in respect
thereof) is or becomes illegal or unlawful under the Commodity Exchange Act (or
the application or official interpretation thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.08 and any and all guarantees of such Guarantor’s Swap
Obligations by other

 

11

--------------------------------------------------------------------------------


 

Loan Parties) at the time the guaranty by such Guarantor hereunder, or grant by
such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation.  If a Swap Obligation arises under a Master Agreement governing
more than one Swap Contract, such exclusion shall apply to only the portion of
such Swap Obligations that is attributable to Swap Contracts for which such
guaranty or security interest becomes illegal or unlawful.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning provided in the Preliminary
Statements hereto.

 

“Existing Letters of Credit” means each of the letters of credit described by
issuer, amount, beneficiary and the date of expiry on Schedule 1.01 hereto,
which letters of credit were issued for the account of (a) in the case of the
first 2 letters of credit listed on Schedule 1.01, the Borrower and (b) in the
case of the last 5 letters of credit listed on Schedule 1.01, Target.

 

“Existing Mortgages” means the deeds of trust, trust deeds, deeds to secure
debt, mortgages, leasehold mortgages or leasehold deeds of trust (as applicable)
that were granted in connection with the Existing Credit Agreement, together
with the Assignments of Leases and Rents referred to therein, as amended.

 

 “Extended Term Loans” has the meaning specified in Section 2.16(a).

 

“Extended Revolving Credit Commitments” means revolving credit commitments
established pursuant to Section 2.16(c) that are substantially identical to the
Revolving Credit Commitments except that such Extended Revolving Credit
Commitments may have a later maturity date and different provisions with respect
to interest rates and fees than those applicable to the Revolving Credit
Commitments.

 

“Extending Lender” has the meaning specified in Section 2.16(a).

 

“Extension” has the meaning specified in Section 2.16(a).

 

“Extension Offer” has the meaning specified in Section 2.16(a).

 

“Facility” means (a) any Class of the Term Loans or (b) the Revolving Credit
Facility, as the context may require; and “Facilities” means all of them.

 

12

--------------------------------------------------------------------------------


 

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with)  any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any intergovernmental agreement
entered into by the United States in connection with the implementation of such
Sections of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means the Administrative Agent Fee Letter and the Joint Fee
Letter.

 

“FILOT Lease” means, collectively, (i) the amended and restated lease agreement
dated as of July 1, 2008 between Charleston County, South Carolina and KapStone
Charleston Kraft LLC and (ii) the amended and restated lease agreement dated as
of July 1, 2008 between Charleston County, South Carolina and KapStone
Charleston Kraft LLC (successor by assignment from Cogen South LLC).

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2013”) refer to the Fiscal Year ending on December 31 of
such calendar year.

 

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter,
for the period of four consecutive Fiscal Quarters ending in such date, the
ratio of (a) the total for such period of (i) EBITDA minus (ii) the sum of
income taxes paid in cash by the Loan Parties (other than any taxes paid on
alternative fuel mixture tax credits received prior to the Closing Date by any
Loan Party, to the extent such taxes were accrued for prior to the Closing Date)
minus (iii) cash dividends paid by the Parent during such period minus (iv) all
Capital Expenditures that are not financed by third party Debt (other than Debt
consisting of Revolving Credit Loans) to (b) the sum for such period of (i) cash
Interest Expense plus (ii) scheduled payments of principal of Funded Debt
(including the Term Loans but excluding the Revolving Credit Loans and the
Intercompany Subordinated Debt); provided, with respect to each of clauses
(a)(ii), (a)(iii), (a)(iv), (b)(i) and (b)(ii) above, for any Fiscal Quarter
ending prior to the end of the third full Fiscal Quarter following the Closing
Date, the relevant amount shall be determined not by taking the actual amount
for such four consecutive Fiscal Quarter period then ended but instead by
dividing (x) the actual amount of such item from the Closing Date to such Fiscal
Quarter end by (y) the number of days from (and including) the Closing Date to
(and including) such Fiscal Quarter end and multiplying the quotient by 365.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the

 

13

--------------------------------------------------------------------------------


 

capacity of the L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means, as to any Person, all Debt of such Person, other than (a)
Hedging Obligations that are not yet due and payable and (b) Debt in respect of
insurance premium financings in the ordinary course of business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

 

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the holders of the Obligations, together with each joinder agreement delivered
pursuant to Section 6.10.

 

“Guarantors” means (a) the Parent, (b) each Person identified on the signature
pages hereto as a “Guarantor”, (c) each other Person that becomes a Guarantor
pursuant to the terms hereof, and (d) the Borrower, for purposes of obligations
of any other Loan Party or any Subsidiary thereof under Secured Hedge Agreements
and Secured Cash Management Agreements and any Swap Obligations of a Specified
Loan Party (determined before giving effect to Sections 10.01 and 10.08 hereof)
under the guaranty hereunder, and in each such case, together with their
successors and permitted assigns.

 

“Hazardous Substances” means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid

 

14

--------------------------------------------------------------------------------


 

containing levels of polychlorinated biphenyls, radon gas, mold, oil and
pesticides; (b) any chemicals, materials, pollutant or substances defined as or
included in the definition of “hazardous substances”, “hazardous waste”,
“hazardous materials”, “extremely hazardous substances”, “restricted hazardous
waste”, “toxic substances”, “toxic pollutants”, “contaminants”, “pollutants” or
words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance, the exposure to, or release of which is
prohibited, limited or regulated by any Governmental Authority or for which any
duty or standard of care is imposed pursuant to, any Environmental Law.

 

“Hedge Bank” means any Person that (a) at the time it enters into a Secured
Hedge Agreement (or, if later, on the Closing Date), is a Lender or an Affiliate
of a Lender (even if such Person or its Affiliate thereafter ceases to be a
Lender) and (b) has delivered a Secured Party Designation Notice to the
Administrative Agent on or before the date on which such determination is being
made.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Swap Contract.

 

“Incremental Term Loan” shall have the meaning provided in Section 2.01(d).

 

“Incremental Term Loan Commitment” means, as to each Incremental Term Loan
Lender, the commitment of such Incremental Term Loan Lender to make Incremental
Term Loans hereunder pursuant to any Incremental Term Loan Lender Joinder
Agreement.

 

“Incremental Term Loan Lender” means each of the Persons identified as an
“Incremental Term Loan Lender” in an Incremental Term Loan Lender Joinder
Agreement, together with their respective successors and assigns.

 

“Incremental Term Loan Lender Joinder Agreement” means a joinder agreement, in
form and substance acceptable to the Administrative Agent, executed and
delivered in accordance with the provisions of Section 2.02(f)(ii).

 

“Incremental Term Loan Maturity Date” shall be as set forth in the Incremental
Term Loan Lender Joinder Agreement.

 

“Incremental Term Note” means a promissory note made by the Borrower in favor of
a Lender evidencing Incremental Term Loans made by such Lender, substantially in
the form of Exhibit C-3.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Indenture” means the Indenture dated as of May 24, 2011 among the Target, as
Issuer, the Guarantors identified therein, and Wells Fargo Bank, National
Association, as Trustee and as Notes Collateral Agent.

 

“Information” has the meaning specified in Section 11.07.

 

“Intercompany Subordinated Debt” means unsecured Debt of the Borrower to Parent
in respect of the loan made by Parent to the Borrower pursuant to the
Intercompany Subordinated Loan Agreement.

 

15

--------------------------------------------------------------------------------


 

“Intercompany Subordinated Loan Agreement” means that certain Intercompany Loan
Agreement, dated as of January 2, 2007, by and between the Borrower, as
Borrower, and the Parent, as Lender, as amended in accordance with the
Intercompany Subordination Agreement.

 

“Intercompany Subordination Agreement” means that certain Subordination and
Intercreditor Agreement, dated as of the date hereof, by and among Parent,
Borrower and the Administrative Agent, as amended, restated or otherwise
modified from time to time pursuant to the terms thereof.

 

“Interest Expense” means for any period the consolidated interest expense of the
Parent and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each calendar quarter and the Maturity Date of
the Facility under which such Loan was made (with Swing Line Loans being deemed
made under the Revolving Credit Facility for purposes of this definition).

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Interim Financial Statements” means the unaudited consolidated balance sheet of
(a) the Parent and its Subsidiaries for each Fiscal Quarter ending at least 45
days prior to the Closing Date beginning with the Fiscal Quarter ended March 31,
2013, and the related consolidated statements of income or operations and cash
flows of the Parent and its Subsidiaries for such Fiscal Quarter periods,
including the notes thereto and (b) the Target for each Fiscal Quarter ending at
least 45 days prior to the Closing Date beginning with the Fiscal Quarter ended
March 31, 2013, and the related consolidated statements of income or operations
of the Target for such Fiscal Quarter periods.

 

“Inventory” is defined in the Security Agreement.

 

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any Debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.

 

16

--------------------------------------------------------------------------------


 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Joint Fee Letter” means the fee letter, dated June 10, 2013, among the
Borrower, the Administrative Agent, MLPFS, Barclays Bank PLC and Wells Fargo
Securities, as amended.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Credit Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) with respect to any Letters of Credit (other than the
Existing Letters of Credit), Bank of America in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder, (b) with respect to each Existing Letter of Credit, the Lender
identified on Schedule 1.01 as the issuer of such Existing Letter of Credit and
(c) any Discretionary L/C Issuer.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto, and
includes each Class of Lenders and, as the context requires, includes the Swing
Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

17

--------------------------------------------------------------------------------


 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“LIBOR” shall have the meaning provided in the definition of “Eurodollar Rate”.

 

“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of any Class of Term Loans, a Revolving Credit Loan or a Swing Line
Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Fee Letters,
(c) the Notes, (d) the Collateral Documents, (e) each Issuer Document, (f) each
Additional Credit Extension Amendment, (g) the Intercompany Subordination
Agreement and (h) all other related agreements, in each case, as amended.

 

“Loan Parties” means, collectively the Borrower, the Parent and each other
Guarantor; provided that, the Target shall be considered a Loan Party for
purposes hereof only upon consummation of the Longview Acquisition.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Longview Acquisition” shall mean the acquisition by the Borrower of the Target
pursuant to the Longview Acquisition Documents.

 

“Longview Acquisition Documents” has the meaning set forth in Section
4.01(a)(xi)(A).

 

“Longview Bonds” means the 8% Senior Secured Notes of Target due 2016 and issued
pursuant to the Indenture.

 

“Longview Purchase Agreement” has the meaning set forth in Section
4.01(a)(xi)(A).

 

“Margin Stock” means any “margin stock” as defined in Regulation U.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

18

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets or business of
the Loan Parties taken as a whole, (b) a material impairment of the ability of
any Loan Party to perform any of its respective Obligations under any Loan
Document, (c) a material adverse effect upon any substantial portion of the
collateral under the Collateral Documents or upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document or
(d) a material adverse effect upon the rights and remedies of the Administrative
Agent and the Lenders under any Loan Document or their ability to enforce or
otherwise enjoy such rights and remedies.

 

“Material Contract” means, with respect to any Person, (a) each contract or
other agreement, written or oral, to which such Person is a party involving
aggregate consideration payable to or by such Person of $15,000,000 or more in
any Fiscal Year and (b) any other contract, agreement, permit or license,
written or oral, to which such Person is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

 

“Material Foreign Subsidiary” means as of any date of determination, any Foreign
Subsidiary (a) whose total revenues (determined in accordance with GAAP) are
greater than 5% of the total revenues of the Parent and its Subsidiaries on a
consolidated basis or (b) whose total assets (determined in accordance with
GAAP) are greater than 5% of the total assets of the Parent and its Subsidiaries
on a consolidated basis, in each case based on the financial statements most
recently delivered pursuant to Section 6.01.

 

“Material Real Property” means any real property (a) owned by any Loan Party
with a book value in excess of $7,000,000 or (b) that is a manufacturing
facility leased by a Loan Party and where the book value of the personal
property Collateral located at such location is in excess of $7,000,000.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility and the
Term Loan A-1, July 18, 2018, (b) with respect to the Term Loan A-2, July 18,
2020 and (c) with respect to any other Class of Term Loans, the date specified
as the “Maturity Date” therefor in the applicable Additional Credit Extension
Amendment.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Monthly Financial Statements” means the unaudited monthly summary financial
information for (a) the Parent and its Subsidiaries for each month ending at
least 30 days prior to the Closing Date beginning with the month ended March 31,
2013 and (b) the Target for each month ending at least 30 days prior to the
Closing Date beginning with the month ended March 31, 2013.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Amendments” means amendments to the Existing Mortgages, in
substantially the form of Exhibit G-2 (with such changes as may be satisfactory
to the Administrative Agent and its counsel to account for local law matters).

 

“Mortgages” means, collectively, the Existing Mortgages, as amended by the
Mortgage Amendments, the New Mortgages and each other mortgage delivered
pursuant to Section 6.10, in each case as amended.

 

“Mortgage Policy” has the meaning specified on Schedule 6.14.

 

19

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a plan subject to Title IV of ERISA which has two
or more contributing sponsors (including the Borrower or any ERISA Affiliate) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by the
Borrower to be payable as a result thereof (after taking into account any
available tax credit or deduction and any tax sharing arrangements), (iii)
amounts required to be applied to the repayment of the principal amount, premium
or penalty, if any, interest and other amounts with respect to any Debt secured
by a Lien on the asset subject to such Asset Disposition (other than the
Obligations) and (iv) any reserve established in accordance with GAAP for
adjustments in respect of (x) the sale price thereof and (y) any liabilities
associated therewith and retained by any Loan Party after such Asset
Disposition, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, it being understood that “Net Cash
Proceeds” shall include the amount of any reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (iv);

 

(b)           with respect to any issuance or exercise of Capital Securities,
the aggregate cash proceeds received by any Loan Party pursuant to such issuance
or exercise, net of (i) taxes paid or reasonably estimated by the Borrower to be
payable as a result thereof (after taking into account any available tax credit
or deduction and any tax sharing arrangements) and (ii) the direct costs
relating to such issuance or exercise (including sales and underwriters’
commissions); and

 

(c)           with respect to any issuance of Debt, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of (i) taxes paid or
reasonably estimated by the Borrower to be payable as a result thereof (after
taking into account any available tax credit or deduction and any tax sharing
arrangements) and (ii) the direct costs of such issuance (including up-front,
underwriters’ and placement fees).

 

“New Mortgages” means deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages or leasehold deeds of trust (as applicable), in
substantially the form of Exhibit G-1 (with such changes as may be satisfactory
to the Administrative Agent and its counsel to account for local law matters),
together with the Assignments of Leases and Rents referred to therein, as
amended.

 

“New Mortgage Policy” has the meaning specified on Schedule 6.14.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

20

--------------------------------------------------------------------------------


 

“Note” means a Term A-1 Note, Term A-2 Note, a Revolving Credit Note, a Swing
Line Note or an Incremental Term Note, as the context may require.

 

“Obligations” means, with respect to each Loan Party, without duplication,
(a) all advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) all obligations under any Secured Hedge Agreement and
(c) all obligations under any Secured Cash Management Agreement; provided,
however, that the “Obligations” of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.

 

“OFAC” has the meaning specified in Section 6.05.

 

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization or similar transaction (including any accounts receivable
purchase facility) (i) the unrecovered investment of purchasers or transferees
of assets so transferred and (ii) any other payment, recourse, repurchase, hold
harmless, indemnity or similar obligation of such Person or any of its
Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (x) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred nor (y) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); or (b) the monetary obligations under any
financing lease transaction (excluding any Operating Lease) or Synthetic Lease
Obligation which, upon the application of any Debtor Relief Law to such Person
or any of its Subsidiaries, would be characterized as indebtedness; or (c) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (d) any other monetary obligation arising with respect to any
other transaction which (i) upon the application of any Debtor Relief Law to
such Person or any of its Subsidiaries, would be characterized as indebtedness
or (ii) is the functional equivalent of or takes the place of borrowing but
which does not constitute a liability on the consolidated balance sheet of such
Person and its Subsidiaries (for purposes of this clause (d), any transaction
structured to provide tax deductibility as interest expense of any dividend,
coupon or other periodic payment will be deemed to be the functional equivalent
of a borrowing).

 

“Operating Lease” means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease and obligations in respect of the FILOT Lease to the extent the
Charleston IDR Bonds are held by a Loan Party.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

21

--------------------------------------------------------------------------------


 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to any Class of Term Loans,
Revolving Credit Loans and/or Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Term Loans, Revolving Credit Loans and/or
Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006, as amended.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (other than a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the Code.

 

“Permitted Acquisition” means any Proposed Acquisition which is either
(a) approved in writing by the Required Lenders or (b) which satisfies each of
the following conditions:

 

22

--------------------------------------------------------------------------------


 

(i)                                     Other than Debt permitted under
Section 7.01, none of the Loan Parties shall incur or assume any Debt in
connection with such Proposed Acquisition.  No earn-out or similar payment
obligations shall be incurred in connection with such Proposed Acquisition
unless approved in writing by the Administrative Agent;

 

(ii)                                  Before and after giving effect to such
Proposed Acquisition, no Default or Event of Default shall have occurred and be
continuing;

 

(iii)                               Before and after giving effect to such
Proposed Acquisition, the Total Leverage Ratio as of the last day of the most
recent Fiscal Quarter for which a Compliance Certificate has been delivered is
less than or equal to the maximum Total Leverage Ratio permitted pursuant to
Section 7.14(a) as of such date minus (x) if such maximum Total Leverage Ratio
as of such date is greater than or equal to 4.50:1.00, 0.50 and (y) if such
maximum Total Leverage Ratio as of such date is less than 4.50:1.00, 0.25;

 

(iv)                              After giving effect to such Proposed
Acquisition on a Pro Forma Basis, the Borrower shall be in compliance on a Pro
Forma Basis with the financial covenant set forth in Section 7.14(b), recomputed
for the most recent Fiscal Quarter for which financial statements have been
delivered;

 

(v)                                 Upon consummation of such Proposed
Acquisition, the Loan Parties shall have taken all actions required to be taken
with respect to such Permitted Acquisition pursuant to Section 6.10 (in the case
of a Proposed Acquisition where the total consideration (including all
transaction costs and all Debt, liabilities and Contingent Liabilities incurred
or assumed in connection therewith) exceeds $50,000,000, without giving effect
to any post-acquisition grace periods thereunder except with respect to (A) real
estate collateral matters and (B) Deposit Account Control Agreements, in each
case to the extent such matters cannot be completed by such consummation using
commercially reasonable efforts);

 

(vi)                              If the total consideration (including all
transaction costs and all Debt, liabilities and Contingent Liabilities incurred
or assumed in connection therewith) for such Proposed Acquisition exceeds
$50,000,000, not less than ten (10) Business Days prior to consummating such
Proposed Acquisition, the Borrower shall deliver to the Administrative Agent an
acquisition summary with respect to such Proposed Acquisition, such summary to
include (A) a reasonably detailed description of the business to be acquired
(including financial information) and operating results (including financial
statements in form and substance reasonably satisfactory to the Administrative
Agent), (B) the terms and conditions, including economic terms, of the Proposed
Acquisition, and (C) pro forma financial projections for the Loan Parties for
the four Fiscal Quarters following the date of such Proposed Acquisition,
together with a calculation of the Borrower’s compliance on a Pro Forma Basis
with the financial covenants set forth in Section 7.14 for such period, in each
case in form and substance reasonably satisfactory to the Administrative Agent;

 

(vii)                           If the total consideration (including all
transaction costs and all Debt, liabilities and Contingent Liabilities incurred
or assumed in connection therewith) for such Proposed Acquisition exceeds
$50,000,000, the Administrative Agent shall have been furnished with copies of
the Borrower’s business, legal and environmental due diligence reasonably
requested by the Administrative Agent with respect to the proposed business and
assets to be acquired, with results reasonably satisfactory to the
Administrative Agent;

 

23

--------------------------------------------------------------------------------


 

(viii)                        The Proposed Acquisition Target shall be engaged
in the same or similar line of business as the Loan Parties and their
Subsidiaries or businesses reasonably related or ancillary thereto; and

 

(ix)                              Prior to consummating such Proposed
Acquisition, the Borrower shall provide the Administrative Agent with all
acquisition documents relating thereto and such other information (including
officer’s certificates and opinions of counsel) as the Administrative Agent
shall reasonably request in order to confirm that the conditions set forth
herein have been satisfied.

 

“Permitted Lien” means a Lien expressly permitted hereunder pursuant to
Section 7.02.

 

“Permitted Parent Dividends” means dividends paid by the Borrower to the Parent
so long as, before and after giving effect to such dividends, (a) the Total
Leverage Ratio, on a Pro Forma Basis, as of the last day of the most recent
Fiscal Quarter for which a Compliance Certificate has been delivered is less
than 2.25:1.00, (b) the Borrower has Availability of at least $75 million under
the Revolving Credit Facility, (c) no Default or Event of Default has occurred
and is continuing on the date of any such distribution or would result therefrom
and (d) the Borrower is in compliance on a Pro Forma Basis with the financial
covenant set forth in Section 7.14(b) as of the last day of the most recent
Fiscal Quarter for which a Compliance Certificate has been delivered.

 

“Permitted Securitization Transaction” means any Securitization Transaction
entered into by the Borrower or any of its Subsidiaries so long as (i) no
Default will otherwise exist after giving effect to such transaction and
(ii) such transaction is permitted pursuant to Section 7.05(b).

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in Section 1(b) of the Security
Agreement.

 

“Pledged Equity” has the meaning specified in Section 1(b) of the Security
Agreement.

 

“Private Lender” means any Lender that is not a Public Lender.

 

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period.

 

“Pro Forma Transaction” means any transaction consummated as part of the
Longview Acquisition, any Permitted Acquisition, any Permitted Parent Dividends
or any increase in the Commitments pursuant to Section 2.02(f), together with
each other transaction relating thereto and consummated in connection therewith,
including any incurrence or repayment of Debt.

 

“Proposed Acquisition” means (a) any proposed acquisition that is consensual and
approved by the board of directors (or similar governing body) of such Proposed
Acquisition Target, of all or substantially all of the assets or Capital
Securities of any Proposed Acquisition Target by the Borrower or any Subsidiary
of the Borrower or (b) any proposed merger of any Proposed Acquisition Target
with or

24

--------------------------------------------------------------------------------


 

into the Borrower or any Subsidiary of the Borrower (and, in the case of a
merger with the Borrower, with the Borrower being the surviving corporation).

 

“Proposed Acquisition Target” means any Person or any brand, line of business,
division, branch, operating division or other unit operation of any Person.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Receivables” shall mean all obligations of any obligor (whether now existing or
hereafter arising) under a contract for sale of property, goods or services made
in the ordinary course of business by the Borrower or any of its Subsidiaries,
which shall include any obligation of such obligor (whether now existing or
hereafter arising) to pay interest, finance charges or amounts with respect
thereto and, with respect to any of the foregoing receivables or obligations,
(a) all of the interest of the Borrower or any of its Subsidiaries in the goods
(including returned goods) the sale of which gave rise to such receivable or
obligation after the passage of title thereto to any obligor, (b) all other
Liens and property subject thereto from time to time purporting to secure
payment of such receivables or obligations, and (c) all guarantees, insurance,
letters of credit and other agreements or arrangements of whatever character
from time to time supporting or securing payment of any such receivables or
obligations.

 

“Regulation D” means Regulation D of the FRB.

 

“Regulation U” means Regulation U of the FRB.

 

“Recipient” means the Administrative Agent, any Lender and any L/C Issuer.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Agreements” means the Longview Acquisition Documents and all agreements
and instruments entered into or delivered in connection therewith, including
without limitation all supply agreements and transitional services agreements.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Related Transactions” means the transactions contemplated by the Related
Agreements.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and

 

25

--------------------------------------------------------------------------------


 

funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) Total Revolving Credit Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Revolving Credit Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Lenders.

 

“Required Term Loan Lenders” means, as of any date of determination, with
respect to Lenders of any Class of Term Loans, Lenders holding more than 50% of
such Class of Term Loans on such date; provided that the portion of such
Class of Term Loans held by any Defaulting Lender shall be excluded for purposes
of making a determination of Required Term Loan Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restructuring Charges” means, for any period: one-time, non-recurring
restructuring and other charges incurred for the purpose of obtaining synergies
and cost savings and certain other future restructuring charges and
non-recurring charges in respect of the consolidation of the operations of the
Parent and its Subsidiaries and the Target which (x) shall only be included if
arising subsequent to the Closing Date and within eighteen (18) months thereof,
(y) shall not exceed, in the aggregate, $5,000,000, and (z) shall only be
included in the period when incurred.

 

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.02(f)(i) hereof.

 

“Revolving Credit Borrowing” means a Borrowing of Revolving Credit Loans.

 

“Revolving Credit Commitment” means, as to each Lender, its obligation to
(a) make Revolving Credit Loans to the Borrower pursuant to Section 2.01(c),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.  The initial amount of the
Revolving Credit Facility in effect on the Closing Date is FOUR HUNDRED MILLION
DOLLARS ($400,000,000).

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

 

26

--------------------------------------------------------------------------------


 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing Revolving Credit Loans made by such Lender, substantially in
the form of Exhibit C-4.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party or any Subsidiary thereof and any
Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party or any Subsidiary thereof
and any Hedge Bank.

 

“Secured Party Designation Notice” means in connection with any Secured Cash
Management Agreement or any Secured Hedge Agreement, a notice of secured party
designation delivered by the Cash Management Bank or Hedge Bank, as applicable,
to the Administrative Agent substantially in the form of Exhibit H.

 

“Securitization Transaction” means any transaction of any Loan Party providing
for sales, transfers or conveyances of Receivables purporting to be sales (and
considered sales under GAAP) that do not provide, directly or indirectly, for
recourse against the seller of such Receivables (or against any of such seller’s
Affiliates) by way of a guaranty or any other support arrangement, with respect
to the amount of such Receivables (based on the financial condition or
circumstances of the obligor thereunder), other than such limited recourse as is
reasonable given market standards for transactions of a similar type, taking
into account such factors as historical bad debt loss experience and obligor
concentration levels.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iv).

 

“Specified Encumbrances” means:

 

(a)                                 Liens imposed by law for taxes (including
customs duties), assessments or other governmental charges or levies that are
not yet due, are being contested in compliance with Section 6.05 or are
permitted to be due hereunder;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, supplier’s, repairmen’s, construction, builders’, landlords’ and
other like Liens imposed by statutory or common law, arising in the ordinary
course of business and securing obligations that are not overdue by more than
sixty (60) days or are being contested in compliance with Section 6.05;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with worker’s compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
tenders, trade contracts, government contracts, leases, statutory obligations,
self-insurance or reinsurance obligations, stay customs, surety and appeal or
similar bonds, performance bonds, security deposits (including (x) security
deposits for import

 

27

--------------------------------------------------------------------------------


 

or customs duties and other amounts that are being contested in compliance with
Section 6.05 and (y) customary security deposits for the payment of rent) and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default hereunder;

 

(f)                                   immaterial survey exceptions, easements,
zoning restrictions, rights-of-way, agreements with Governmental Authorities
disclosed by registered titles and similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of any
Borrower or any Subsidiary;

 

(g)                                  Liens arising from Cash Equivalent
Investments described in clause (d) of the definition of the term “Cash
Equivalent Investments”; and

 

(h)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into in
the ordinary course of business.

 

“Specified Loan Party” has the meaning specified in Section 10.08.

 

“Specified Representations” means, collectively, the representations and
warranties set forth in Sections 5.01, 5.02, 5.03, 5.10, 5.11, 5.13 and 5.23
hereof.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

28

--------------------------------------------------------------------------------


 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit C-5.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).  In no event shall any
Operating Lease or any FILOT Lease be construed as a Synthetic Lease Obligation.

 

“Target” means Longview Fibre Paper and Packaging, Inc.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means the Term Loan A-1, the Term Loan A-2, any Incremental Term
Loan or any Extended Term Loan, as the context may imply.

 

“Term Loan A-1” has the meaning specified in Section 2.01(a).

 

“Term Loan A-1 Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan A-1 to the Borrower on the Closing Date pursuant to
Section 2.01(a), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01. The aggregate principal amount of the Term Loan A-1
Commitments of all of the Lenders as in effect on the Closing Date is EIGHT
HUNDRED FIVE MILLION DOLLARS ($805,000,000).

 

“Term Loan A-2” has the meaning specified in Section 2.01(b).

 

“Term Loan A-2 Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan A-2 to the Borrower on the Closing Date pursuant to
Section 2.01(b), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01. The aggregate principal amount of the Term Loan A-2
Commitments of all of the Lenders as in effect on the Closing Date is FOUR
HUNDRED SEVENTY MILLION DOLLARS ($470,000,000).

 

“Term A-1 Note” means a promissory note made by the Borrower in favor of a
Lender evidencing the Term Loan A-1 made by such Lender, substantially in the
form of Exhibit C-1.

 

29

--------------------------------------------------------------------------------


 

“Term A-2 Note” means a promissory note made by the Borrower in favor of a
Lender evidencing the Term Loan A-2 made by such Lender, substantially in the
form of Exhibit C-2.

 

“Term Loan Commitment” means, as to each Lender, such Lender’s Term Loan A-1
Commitment or Term Loan A-2 Commitment, as applicable.

 

“Total Debt” means all Debt of the Parent and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
in respect of Debt of a Person other than any Loan Party or in respect of
Letters of Credit), (b) Hedging Obligations (except to the extent constituting
termination obligations that have become due and payable), (c) Debt of the
Parent to its Subsidiaries and Debt of the Parent’s Subsidiaries to the Parent
or to other Subsidiaries of the Parent to the extent such Debt is permitted
hereunder and (d) to the extent outstanding on or after the Closing Date, Debt
in respect of the Longview Bonds (so long as all amounts necessary to redeem
such Longview Bonds have been deposited with the trustee or paying agent in
accordance with the “satisfaction and discharge” provisions of the Indenture).

 

“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day to (b) EBITDA for the period of four
consecutive Fiscal Quarters ending on such day.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unused Fee” has the meaning specified in Section 2.09(a).

 

“Wells Fargo Securities” means Wells Fargo Securities, LLC.

 

“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.  Unless otherwise specified, all

 

30

--------------------------------------------------------------------------------


 

references herein to a “Wholly-Owned Subsidiary” or to “Wholly-Owned
Subsidiaries” shall refer to a Wholly-Owned Subsidiary or Wholly-Owned
Subsidiaries of the Borrower.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections,
Preliminary Statements, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Preliminary Statements, Exhibits and Schedules to,
the Loan Document in which such references appear, (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)                                 Changes in GAAP or Accounting Practices.  If
at any time any change in GAAP or in accounting practices as permitted under
Section 7.13 hereof would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof

 

31

--------------------------------------------------------------------------------


 

in light of such change in GAAP or accounting practices (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP or past
accounting practices prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or
accounting practices, as appropriate.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Parent and its Subsidiaries or to the determination of any amount for the Parent
and its Subsidiaries on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that the Parent is
required to consolidate pursuant to FASB Interpretation No. 46 — Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein.

 

(d)                                 Calculations.  Notwithstanding the above,
the parties hereto acknowledge and agree that, for purposes of all calculations
made under the financial covenants set forth in Section 7.14 (including without
limitation for purposes of the definitions of “Applicable Rate”, “EBITDA”,
“Interest Expense”, “Pro Forma Basis” and “Total Debt” set forth in
Section 1.01), (i) after consummation of any Permitted Acquisition, (A) income
statement items and balance sheet items (whether positive or negative)
attributable to the entity or property acquired in such transaction shall be
included in such calculations to the extent relating to the applicable period,
subject to adjustments mutually acceptable to the Borrower and the
Administrative Agent, and (B) Indebtedness of an acquired entity which is
retired in connection with a Permitted Acquisition shall be excluded from such
calculations and deemed to have been retired as of the first day of such
applicable period and (ii) after consummation of any disposition of property
permitted by Section 7.05, (A) income statement items and balance sheet items
(whether positive or negative) attributable to the property disposed of in such
transaction shall be excluded in such calculations to the extent relating to the
applicable period, subject to adjustments mutually acceptable to the Borrower
and the Administrative Agent, and (B) Indebtedness of a disposed entity which is
retired in connection with such disposition shall be excluded from such
calculations and deemed to have been retired as of the first day of such
applicable period; provided that, notwithstanding the foregoing, when
calculating the Total Leverage Ratio for purposes of the definition of
“Applicable Rate” at any time, no effect shall be given to Permitted
Acquisitions and dispositions of property that occurred after the applicable
period covered by the most recent Compliance Certificate delivered pursuant to
Section 6.02(a).

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Parent or the Borrower pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the

 

32

--------------------------------------------------------------------------------


 

amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Term Loans and Revolving Credit Loans.

 

(a)                                 The Term Loan A-1.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make its portion of
a term loan (the “Term Loan A-1”) to the Borrower on the Closing Date in an
amount equal to such Lender’s Term Loan A-1 Commitment.  Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed.  The Term Loan
A-1 may be a Base Rate Loan or Eurodollar Rate Loan, as further provided herein;
provided, however, all Borrowings made on the Closing Date shall be made as Base
Rate Loans unless the Administrative Agent shall have received an appropriate
funding indemnity letter executed by the Borrower and reasonably acceptable to
the Administrative Agent at least three (3) Business Days prior to the Closing
Date.

 

(b)                                 The Term Loan A-2.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make its portion of
a term loan (the “Term Loan A-2”) to the Borrower on the Closing Date in an
amount equal to such Lender’s Term Loan A-2 Commitment.  Amounts borrowed under
this Section 2.01(b) and repaid or prepaid may not be reborrowed.  The Term Loan
A-2 may be a Base Rate Loan or Eurodollar Rate Loan, as further provided herein;
provided, however, all Borrowings made on the Closing Date shall be made as Base
Rate Loans unless the Administrative Agent shall have received an appropriate
funding indemnity letter executed by the Borrower and reasonably acceptable to
the Administrative Agent at least three (3) Business Days prior to the Closing
Date.

 

(c)                                  The Revolving Credit Loans.  Subject to the
terms and conditions set forth herein, each Lender severally agrees to make
loans (each such loan, a “Revolving Credit Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment. 
Within the limits of each Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, however, all Borrowings made
on the Closing Date shall be made as Base Rate Loans unless the Administrative
Agent shall have received an appropriate funding indemnity letter executed by
the Borrower and reasonably acceptable to the Administrative Agent at least
three (3) Business Days prior to the Closing Date.

 

(d)                                 Incremental Term Loans.  Subject to
Section 2.02(f), on the effective date of any Incremental Term Loan Lender
Joinder Agreement or other Additional Credit Extension Amendment pursuant to
Section 2.02(f), each Incremental Term Loan Lender party thereto

 

33

--------------------------------------------------------------------------------


 

severally agrees to make its portion of a term loan (each, an “Incremental Term
Loan”) in a single advance to the Borrower in the amount of its respective
Incremental Term Loan Commitment as set forth in such Incremental Term Loan
Lender Joinder Agreement or such other Additional Credit Extension Amendment. 
Amounts repaid on any Incremental Term Loan may not be reborrowed.  Each
Incremental Term Loan may be a Base Rate Loan or Eurodollar Rate Loan, as
further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 10:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of,
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of a Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurodollar Rate Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage under the applicable Facility of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(a).  In
the case of a Borrowing, each Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and

 

34

--------------------------------------------------------------------------------


 

reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, upon the request of the Required Lenders, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than twelve Interest Periods in effect
in the aggregate with respect to all Revolving Credit Loans and Term Loans.

 

(f)                                   The Borrower may at any time and from time
to time, upon prior written notice by the Borrower to the Administrative Agent,
increase the Commitments (but not the Letter of Credit Sublimit or the Swing
Line Sublimit) and/or otherwise add Incremental Term Loans by a maximum
aggregate amount of up to THREE HUNDRED MILLION DOLLARS ($300,000,000) as
follows:

 

(i)                                     Increase in Aggregate Revolving Credit
Commitments.  The Borrower may, at any time and from time to time, upon prior
written notice by the Borrower to the Administrative Agent increase the
aggregate Revolving Credit Commitments (but not the Letter of Credit Sublimit or
the Swing Line Sublimit) with additional Revolving Credit Commitments from any
existing Lender with a Revolving Credit Commitment or new Revolving Credit
Commitments from any other Person selected by the Borrower and consented to by
the Administrative Agent and the L/C Issuer (such consent not to be unreasonably
withheld); provided that:

 

(A)                               any such increase shall be in a minimum
principal amount of $10,000,000 and in integral multiples of $1,000,000 in
excess thereof;

 

(B)                               no Default or Event of Default shall exist and
be continuing at the time of any such increase;

 

(C)                               no existing Lender shall be under any
obligation to increase its Commitment and any such decision whether to increase
its Revolving Credit Commitment shall be in such Lender’s sole and absolute
discretion;

 

(D)                               (1) any new Lender shall join this Agreement
by executing such joinder documents required by the Administrative Agent and/or
(2) any existing Lender electing to increase its Commitment shall have executed
a commitment agreement satisfactory to the Administrative Agent;

 

35

--------------------------------------------------------------------------------


 

(E)                                as a condition precedent to such increase,
the Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the date of such increase signed by a Responsible Officer
of such Loan Party (1) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (2) in the case of the
Borrower, certifying that, before and after giving effect to such increase,
(x) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.02(f), the representations and warranties contained in
Section 5.04 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (y) no
Default or Event of Default exists;

 

(F)                                 the Borrower shall be in compliance with the
financial covenants set forth in Section 7.14, after giving effect to the
increase to the aggregate Revolving Credit Commitments on a Pro Forma Basis;

 

(G)                               the Total Leverage Ratio shall be less than
3.00:1.0, after giving effect to the increase to the aggregate Revolving Credit
Commitments on a Pro Forma Basis;

 

(H)                              the Borrower shall pay any applicable fees
related to such increase in the aggregate Revolving Credit Commitments;

 

(I)                                   Upon each increase in the Revolving Credit
Commitments pursuant to this Section, (a) each Lender under the Revolving Credit
Facility immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Revolving Credit Commitment increase (each a “Revolving Commitment Increase
Lender”) in respect of such increase, and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit and Swing Line Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans held by each Lender under the
Revolving Credit Facility (including each such Revolving Commitment Increase
Lender) will equal its Applicable Percentage and (b) if, on the date of such
increase, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such increase be prepaid
from the proceeds of additional Revolving Credit Loans made hereunder by the
Revolving Commitment Increase Lender (reflecting such increase in Revolving
Credit Commitments) such that, after giving effect thereto, the percentage of
the aggregate outstanding Revolving Credit Loans held by each Lender under the
Revolving Credit Facility (including each such Revolving Commitment Increase
Lender) will equal its Applicable Percentage (such prepayment to be accompanied
by accrued interest on the Revolving Credit Loans being prepaid and any costs
incurred by any Lender in accordance with Section 3.05). The

 

36

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence; and

 

(J)                                   Schedule 2.01 shall be deemed revised to
reflect the increase in the Revolving Credit Commitments.

 

(ii)                                  Institution of Incremental Term Loans. 
The Borrower may, at any time, upon prior written notice to the Administrative
Agent, institute Incremental Term Loans as an additional Class of term loans or
as an increase to an existing Class of Term Loans; provided that

 

(A)                               the Borrower (in consultation and coordination
with the Administrative Agent) shall obtain commitments for any Incremental Term
Loans from existing Lenders or one or more new Lenders consented to by the
Administrative Agent (such consent not to be unreasonably withheld), provided
(1) new Lenders shall join in this Agreement as Incremental Term Loan Lenders by
executing an Incremental Term Loan Lender Joinder Agreement and/or (2) any
existing Lender electing to provide an Incremental Term Loan shall have executed
an Incremental Term Loan Joinder Agreement or other Additional Credit Extension
Amendment; provided further, that no existing Lender shall be under any
obligation to provide Incremental Term Loans and any such decision whether to
provide such Incremental Term Loans shall be in such Lender’s sole and absolute
discretion;

 

(B)                               any such institution of an Incremental Term
Loan shall be in a minimum aggregate principal amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof;

 

(C)                               no Default or Event of Default shall exist and
be continuing at the time of such institution;

 

(D)                               the Applicable Rate of each Incremental Term
Loan shall be as set forth in the related Incremental Term Loan Lender Joinder
Agreement or other related Additional Credit Extension Amendment;

 

(E)                                the Incremental Term Loan Maturity Date of
each Incremental Term Loan shall be as set forth in the Incremental Term Loan
Lender Joinder Agreement or other Additional Credit Extension Amendment,
provided that such date shall not be earlier than the Maturity Date applicable
to the Term Loan A-1;

 

(F)                                 the scheduled principal amortization
payments under each Incremental Term Loan shall be as set forth in the related
Incremental Term Loan Lender Joinder Agreement or other related Additional
Credit Extension Amendment; provided that the weighted average life of each
Incremental Term Loan shall not be less than the weighted life to maturity of
the Term Loan A-1;

 

(G)                               Schedule 2.01 shall be deemed revised to
reflect the commitments and commitment percentages of the Incremental Term Loan

 

37

--------------------------------------------------------------------------------


 

Lenders as set forth in the Incremental Term Loan Lender Joinder Agreement or
other Additional Credit Extension Amendment;

 

(H)                              as a condition precedent to such institution of
each Incremental Term Loan and the effectiveness of each Incremental Term Loan
Lender Joinder Agreement or other Additional Credit Extension Amendment, the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the date of such institution and effectiveness signed by a
Responsible Officer of such Loan Party (I) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to the
Incremental Term Loan, and (II) in the case of the Borrower, certifying that,
before and after giving effect to such Incremental Term Loan, (x) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.02(f), the representations and warranties contained in
Section 5.04 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (y) no
Default or Event of Default exists;

 

(I)                                   the Borrower shall be in compliance with
the financial covenants set forth in Section 7.14, after giving effect to each
Incremental Term Loan on a Pro Forma Basis;

 

(J)                                   the Total Leverage Ratio shall be less
than 3.00:1.00, after giving effect to each Incremental Term Loan on a Pro Forma
Basis; and

 

(K)                              the Borrower shall pay any applicable fees
related to such Incremental Term Loan.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or

 

38

--------------------------------------------------------------------------------


 

amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Revolving
Lenders have approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (x) all
the Lenders that have Revolving Credit Commitments have approved such expiry
date or (y) the Outstanding Amount of the L/C Obligations in respect of such
requested Letter of Credit has been Cash Collateralized (in which case, the
Lenders shall cease to have participating interests in such Cash Collateralized
Letter of Credit following the Maturity Date of the Revolving Credit Facility).

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it (for which the L/C Issuer is not otherwise compensated
hereunder);

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars; or

 

39

--------------------------------------------------------------------------------


 

(E)                                any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 10:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer and the

 

40

--------------------------------------------------------------------------------


 

Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Revolving
Credit Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer shall issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Administrative Agent, any Lender
or the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(v)                                 Any Lender with a Revolving Credit
Commitment (in such capacity, a “Discretionary L/C Issuer”) may from time to
time, at the written request of the Borrower (with a copy to the Administrative
Agent) and with the consent of the Administrative

 

41

--------------------------------------------------------------------------------


 

Agent (such consent not to be unreasonably withheld or delayed), and in such
Lender’s sole discretion, agree to issue one or more Letters of Credit for the
account of the Borrower or its Subsidiaries on the same terms and conditions in
all respects as are applicable to the Letters of Credit issued by the L/C Issuer
hereunder by executing and delivering to the Administrative Agent a written
agreement to such effect, among (and in form and substance satisfactory to) the
Borrower, the Administrative Agent and such Discretionary L/C Issuer.  With
respect to each of the Letters of Credit issued (or to be issued) thereby, each
of the Discretionary L/C Issuers shall have all of the same rights and
obligations under and in respect of this Agreement and the other Loan Documents,
and shall be entitled to all of the same benefits (including, without
limitation, the rights, obligations and benefits set forth in Sections 2.03,
9.07 and 11.01), as are afforded to the L/C Issuer hereunder and thereunder. 
The Administrative Agent shall promptly notify each of the Lenders with a
Revolving Credit Commitment of the appointment of any Discretionary L/C Issuer. 
Each Discretionary L/C Issuer shall provide to the Administrative Agent, on a
monthly basis, a report that details the activity with respect to each Letter of
Credit issued by such Discretionary L/C Issuer (including an indication of the
maximum amount then in effect with respect to each such Letter of Credit).

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than (A) 12:00 p.m. on the date
of any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), if notice is received by the Borrower prior to 10:00 a.m. or
(B) 12:00 p.m. on the first Business Day immediately following the Honor Date,
if notice is received by the Borrower after 10:00 a.m. on the Honor Date, the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing.  If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Revolving Credit Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender (including any Lender acting
as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount, in Dollars, not later than
2:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower

 

42

--------------------------------------------------------------------------------


 

in such amount.  The Administrative Agent shall remit the funds so received to
the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)                              Until each Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice ).  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

43

--------------------------------------------------------------------------------


 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Revolving Credit
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that any Loan Party or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by the L/C Issuer of any requirement
that exists for the L/C Issuer’s protection and not the protection of the
Borrower or any waiver by the L/C Issuer which does not in fact materially
prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

44

--------------------------------------------------------------------------------


 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the ISP;

 

(vii)                           any payment by the L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Loan Party or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or

 

45

--------------------------------------------------------------------------------


 

assign a Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason.

 

(g)                                  Applicability of ISP.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Applicable Revolving Credit Percentage a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
for Letter of Credit Fee times the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account; except that the Borrower
shall not be required to pay the portion of any Letter of Credit Fee allocable
to a Defaulting Lender with respect to a Letter of Credit for which the Borrower
has provided Cash Collateral sufficient to cover the Fronting Exposure of that
Defaulting Lender.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(i) due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears.  If there is any
change in the Applicable Rate for Letter of Credit Fee during any quarter, the
daily amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the Applicable Rate for Letter of Credit Fee
separately for each period during such quarter that such Applicable Rate for
Letter of Credit Fee was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at the rate per annum specified in the Administrative Agent Fee Letter,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

46

--------------------------------------------------------------------------------


 

(k)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender at such time, plus such Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations at such time, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
Swing Line Loans at such time shall not exceed such Lender’s Revolving Credit
Commitment, and provided further that the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate.  Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.
Notwithstanding the foregoing, the Swing Line Lender shall not be under any
obligation to issue a Swing Line Loan if any Lender is at that time a Defaulting
Lender, unless the Swing Line Lender has entered into arrangements, including
the delivery of Cash Collateral, with the Borrower or such Lender to eliminate
the Swing Line Lender’s actual or potential Fronting Exposure (after giving
effect to Section 2.15(a)(iv)) with respect to the Defaulting Lender arising
from either the Swing Line Loan then proposed to be made and all other Swing
Line Loans as to which the Swing Line Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 12:00 noon on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or

 

47

--------------------------------------------------------------------------------


 

in writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 1:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
2:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02.  The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 12:00 noon on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender

 

48

--------------------------------------------------------------------------------


 

in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan or funded participation in the relevant Swing
Line Loan, as the case may be.  A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Revolving Credit Percentage thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Revolving Credit Percentage of any Swing Line Loan, interest in
respect of such Applicable Revolving Credit Percentage shall be solely for the
account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

49

--------------------------------------------------------------------------------


 

2.05                        Prepayments.

 

(a)                                 Optional.

 

(i)                                     The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay any
Class of Term Loans or the Revolving Credit Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 10:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof or, in
each case, if less, the entire principal amount thereof then outstanding.  Each
such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility).  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each prepayment of the outstanding Term
Loans of any Class pursuant to this Section 2.05(a) shall be applied as directed
by the Borrower, and each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

 

(ii)                                  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 12:00 noon on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(b)                                 Mandatory.

 

(i)                                     If any Loan Party or any of its
Subsidiaries disposes of any property in connection with an Asset Disposition
which results in the realization by such Person of Net Cash Proceeds in excess
of $10,000,000 for such transaction (or series of related transactions), the
Borrower shall prepay the Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to 100% of such Net Cash Proceeds immediately upon
receipt thereof by such Person (such prepayments to be applied as set forth in
clause (iv) below); provided, however, that, with respect to any Net Cash
Proceeds realized under an Asset Disposition described in this
Section 2.05(b)(i), at the election of the Borrower (as notified by the Borrower
to the Administrative Agent on or prior to the date of such Asset Disposition),
and so long as no Default shall have occurred and be continuing, such Loan Party
or any Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets performing the same or a similar function or otherwise used in
the business of such Loan Party or any Subsidiary so long as within

 

50

--------------------------------------------------------------------------------


 

180 days after the receipt of such Net Cash Proceeds, such purchase shall have
been consummated (as certified by the Borrower in writing to the Administrative
Agent); and provided further, however, that any Net Cash Proceeds not so
reinvested (or subject to a definitive agreement to be reinvested) shall be
immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(i) immediately upon the earlier of (x) the request of the
Required Lenders following the occurrence of an Event of Default or (y) the
expiration of such 180 day period.

 

(ii)                                  Upon the sale or issuance by any Loan
Party or any of its Subsidiaries of any of its Capital Securities (other than
any sales or issuances of Capital Securities (A) to another Loan Party or any
Subsidiary, (B) in connection with a Permitted Acquisition or (C) in connection
with the exercise of any stock options by the management or employees of any
Loan Party) or the exercise by any Person of any convertible Capital Securities
issued by a Loan Party, in each case, resulting in receipt by such Loan Party or
Subsidiary, as applicable, of Net Cash Proceeds in excess of $5,000,000 for such
sale or issuance (or series of related sales or issuances), the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations in an aggregate
principal amount equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by such Loan Party or such Subsidiary (such
prepayments to be applied as set forth in clause (iv) below).

 

(iii)                               Upon the incurrence or issuance by any Loan
Party or any of its Subsidiaries of any Debt (other than Debt permitted under
Sections 7.01 (a) — (o)) resulting in receipt by such Loan Party or Subsidiary,
as applicable, of Net Cash Proceeds in excess of $5,000,000 for such incurrence
or issuance (or series of related incurrences or issuances), the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations in an aggregate
principal amount equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by such Loan Party or such Subsidiary (such
prepayments to be applied as set forth in clause (iv) below).

 

(iv)                              All amounts required to be paid pursuant to
this Section 2.05(b) shall be applied pro rata to each Class of Term Loans
(ratably to the remaining principal amortization payments of each such Loan).

 

(v)                                 If for any reason the Total Revolving Credit
Outstandings at any time exceed the Revolving Credit Facility at such time, the
Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.

 

(vi)                              Prepayments of the Revolving Credit Facility
made pursuant to this Section 2.05(b), first, shall be applied ratably to the
L/C Borrowings and the Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Lenders, as
applicable.

 

51

--------------------------------------------------------------------------------


 

2.06                        Termination or Reduction of Commitments.

 

(a)                                 Optional.  The Borrower may, upon notice to
the Administrative Agent, terminate the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 10:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit.

 

(b)                                 Mandatory.  Each Term Loan Commitment and
any other commitment to extend a Term Loan shall be automatically and
permanently reduced to zero on the date of the Borrowing of the applicable Term
Loan.

 

2.07                        Repayment of Loans.

 

(a)                                 Term Loan A-1.  The Borrower shall repay the
outstanding principal amount of the Term Loan A-1 on the last Business Day of
each Fiscal Quarter and on the Maturity Date in the applicable respective
amounts set forth in the following table (which amounts shall be reduced as a
result of the application of prepayments hereunder in accordance with
Section 2.05):

 

Fiscal Quarter Ending (or
Maturity Date)

 

Principal Amortization
Payment

 

December 31, 2013

 

$

10,062,500

 

March 31, 2014

 

$

10,062,500

 

June 30, 2014

 

$

10,062,500

 

September 30, 2014

 

$

10,062,500

 

December 31, 2014

 

$

10,062,500

 

March 31, 2015

 

$

10,062,500

 

June 30, 2015

 

$

10,062,500

 

September 30, 2015

 

$

10,062,500

 

December 31, 2015

 

$

10,062,500

 

March 31, 2016

 

$

10,062,500

 

June 30, 2016

 

$

10,062,500

 

September 30, 2016

 

$

10,062,500

 

December 31, 2016

 

$

20,125,000

 

March 31, 2017

 

$

20,125,000

 

June 30, 2017

 

$

20,125,000

 

September 30, 2017

 

$

20,125,000

 

December 31, 2017

 

$

30,187,500

 

March 31, 2018

 

$

30,187,500

 

June 30, 2018

 

$

30,187,500

 

Maturity Date

 

Outstanding Principal Balance of Term Loan A-1

 

 

52

--------------------------------------------------------------------------------


 

provided, however, that the final principal repayment installment of the Term
Loan A-1 shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of the Term Loan A-1 outstanding
on such date.

 

(b)                                 Term Loan A-2.  The Borrower shall repay the
outstanding principal amount of the Term Loan A-2 on the last Business Day of
each Fiscal Quarter and on the Maturity Date in the applicable respective
amounts set forth in the following table (which amounts shall be reduced as a
result of the application of prepayments hereunder in accordance with
Section 2.05):

 

Fiscal Quarter Ending (or
Maturity Date)

 

Principal Amortization
Payment

 

December 31, 2013

 

$

1,175,000

 

March 31, 2014

 

$

1,175,000

 

June 30, 2014

 

$

1,175,000

 

September 30, 2014

 

$

1,175,000

 

December 31, 2014

 

$

1,175,000

 

March 31, 2015

 

$

1,175,000

 

June 30, 2015

 

$

1,175,000

 

September 30, 2015

 

$

1,175,000

 

December 31, 2015

 

$

1,175,000

 

March 31, 2016

 

$

1,175,000

 

June 30, 2016

 

$

1,175,000

 

September 30, 2016

 

$

1,175,000

 

December 31, 2016

 

$

1,175,000

 

March 31, 2017

 

$

1,175,000

 

June 30, 2017

 

$

1,175,000

 

September 30, 2017

 

$

1,175,000

 

December 31, 2017

 

$

1,175,000

 

March 31, 2018

 

$

1,175,000

 

June 30, 2018

 

$

1,175,000

 

September 30, 2018

 

$

1,175,000

 

December 31, 2018

 

$

1,175,000

 

March 31, 2019

 

$

1,175,000

 

June 30, 2019

 

$

1,175,000

 

September 30, 2019

 

$

1,175,000

 

December 31, 2019

 

$

1,175,000

 

March 31, 2020

 

$

1,175,000

 

June 30, 2020

 

$

1,175,000

 

Maturity Date

 

Outstanding Principal Balance of Term Loan A-2

 

 

provided, however, that the final principal repayment installment of the Term
Loan A-2 shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of the Term Loan A-2 outstanding
on such date.

 

53

--------------------------------------------------------------------------------


 

(c)                                  Revolving Credit Loans.  The Borrower shall
repay to the Lenders on the Maturity Date the aggregate principal amount of all
Revolving Credit Loans outstanding on such date.

 

(d)                                 Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date on which the Swing
Line Lender demands repayment of such Swing Line Loan and (ii) the Maturity
Date.

 

(e)                                  Other Term Loans.  The Borrower shall repay
the outstanding principal amount of each Class of Term Loans (other than the
Term Loan A-1 and the Term Loan A-2) in the installments on the dates and in the
amounts set forth in the applicable Additional Credit Extension Amendment (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.05), unless accelerated sooner pursuant to Section 8.02.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Facility; and (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to (A) the Base Rate plus the
Applicable Rate for the Revolving Credit Facility or (B) if applicable, such
other rate as agreed to by the Borrower and the Swing Line Lender.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any other Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.  Notwithstanding the foregoing, upon the
occurrence of an Event of Default under Sections 8.01(a) or 8.01(c), such
increase shall occur automatically.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest

 

54

--------------------------------------------------------------------------------


 

hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)                                 Unused Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender with a Revolving Credit
Commitment in accordance with its pro rata share thereof (i.e., according to
such Lender’s Applicable Revolving Credit Percentage) an unused commitment fee
(the “Unused Fee”) for the period commencing on the Closing Date in an amount
equal the product of (i) the Applicable Rate times (ii) the actual daily amount
by which the Revolving Credit Facility exceeds the sum of (x) the Outstanding
Amount of Revolving Credit Loans plus (y) the Outstanding Amount of L/C
Obligations.  The Unused Fee shall accrue at all times during the Availability
Period with respect to the Revolving Credit Commitments, including at any time
after the Closing Date during which one or more of the applicable conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each calendar quarter, commencing with the first such date
to occur after the Closing Date, and on the Maturity Date.  The Unused Fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Percentage during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect.  For purposes hereof,
(i) L/C Obligations shall be counted toward and considered as usage of the
Revolving Credit Facility and (ii) Swing Line Loans shall not be counted toward
or be considered as usage of the Revolving Credit Facility.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the Arrangers
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Parent or for any other
reason, the Borrower, Parent or the Lenders determine that (i) the Total
Leverage Ratio as calculated by the Parent as of any applicable date was
inaccurate and (ii)

 

55

--------------------------------------------------------------------------------


 

a proper calculation of the Total Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII.  The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 1:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent after
1:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall

 

56

--------------------------------------------------------------------------------


 

continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Lenders
or the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

57

--------------------------------------------------------------------------------


 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make the Term Loans and Revolving Credit
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make payments pursuant to Section 11.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of (a) Obligations in respect of any the Facilities due and
payable to such Lender hereunder and under the other Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facilities due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of any of
the Facilities owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

 

58

--------------------------------------------------------------------------------


 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.14 or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
request of the Administrative Agent or the L/C Issuer (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, interest bearing deposit accounts at the
Administrative Agent.  The Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender) and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or Section 2.03, 2.04, 2.05, 2.15 or 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied in satisfaction
of the specific L/C Obligations, Swing Line Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided herein.

 

59

--------------------------------------------------------------------------------


 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.14 may be otherwise applied in accordance with Section 8.03) and
(y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may mutually agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendment.  The Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 11.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amount received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, to Cash Collateralize the
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be

 

60

--------------------------------------------------------------------------------


 

applied solely to the pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.  The Defaulting Lender shall
(x) not be entitled to receive any Unused Fee pursuant to Section 2.09(a) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (y) be limited in its
right to receive Letter of Credit Fees as provided in Section 2.03(h).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Outstanding Amount of the Revolving Credit Loans of any
Non-Defaulting Lender plus such Non-Defaulting Lender’s Applicable Revolving
Credit Percentage (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) of the Outstanding Amount of all L/C Obligations
plus such Non-Defaulting Lender’s Applicable Revolving Credit Percentage
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) of all Swing Line Loans to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment.  No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lender’s remaining
Fronting Exposure with respect to such Defaulting Lender and (y) second, deliver
to the Administrative Agent Cash Collateral in an amount sufficient to Cash
Collateralize the L/C Issuer’s remaining Fronting Exposure with respect to such
Defaulting Lender (after giving effect to clause (a)(iv) above and any Cash
Collateral provided by such Defaulting Lender).

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders and/or take such other
actions (including the payment of any required breakage costs hereunder
resulting from such purchase) as the Administrative Agent may determine to be
necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with

 

61

--------------------------------------------------------------------------------


 

their Applicable Percentages (without giving effect to Section 2.15(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided, that, no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.

 

2.16                        Extensions of Term Loans; Replacement of Revolving
Credit Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders of Term Loans of any Class on a
pro rata basis (based on the aggregate outstanding principal amount of the Term
Loans of such Class) and on the same terms to each such Lender, the Borrower may
from time to time with the consent of any Lender that shall have accepted such
offer extend the maturity date of any Term Loans and otherwise modify the terms
of such Term Loans of such Lender pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Term Loans and/or modifying the amortization
schedule in respect of such Term Loans) (each, an “Extension”; any Extended Term
Loans (as defined below) shall constitute a separate Class of Term Loans from
the Class of Term Loans from which they were converted), so long as the
following terms are satisfied: (i) no Default shall exist at the time the notice
in respect of an Extension Offer is delivered to the Lenders, and no Default
shall exist immediately prior to or after giving effect to the effectiveness of
any Extended Term Loans, (ii) except as to interest rates, fees, amortization,
final maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iii),
(iv) and (v), be determined by the Borrower and set forth in the relevant
Extension Offer), the Term Loans of any Lender (an “Extending Lender”) extended
pursuant to any Extension (“Extended Term Loans”) shall have the same terms as
the Class of Term Loans subject to such Extension Offer (except for covenants or
other provisions contained therein applicable only to periods after the then
latest Maturity Date of any Term Loans hereunder), (iii) the final maturity date
of any Extended Term Loans shall be no earlier than the final maturity date of
the Class of Term Loans subject to such Extension Offer and the amortization
schedule applicable to Term Loans pursuant to Section 2.07 for periods prior to
such final maturity date of the Term Loans subject to such Extension Offer may
not be increased, (iv) the weighted average life to maturity of any Extended
Term Loans shall be no shorter than the remaining weighted average life to
maturity of the Term Loans extended thereby, (v) any Extended Term Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Extension Offer, (vi) if the aggregate
principal amount of Term Loans (calculated on the face amount thereof) in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Term Loans offered to be
extended by the Borrower pursuant to such Extension Offer, then the Term Loans
of such Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer, (vii) all
documentation in respect of such Extension shall be consistent with the
foregoing and otherwise acceptable to the Administrative Agent, (viii) any
applicable minimum extension condition required by the Borrower shall be
satisfied unless waived by the Borrower and (ix) the interest rate margin
applicable to any Extended Term Loans will be determined by the Borrower and the
lenders providing such Extended Term Loans.

 

62

--------------------------------------------------------------------------------


 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to Section 2.16(a), (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.05 and (ii) there shall be not more four Classes of Extended Term
Loans outstanding at any time.

 

(c)                                  The Borrower may, with the consent of each
Person providing an Extended Revolving Credit Commitment, the Administrative
Agent and any Person acting as Swing Line Lender or L/C Issuer under such
Extended Revolving Credit Commitments, amend this Agreement pursuant to an
Additional Credit Extension Amendment solely to provide for Extended Revolving
Credit Commitments and to incorporate the terms of such Extended Revolving
Credit Commitments into this Agreement on substantially the same basis as
provided with respect to the Revolving Credit Commitments (including, without
limitation, pursuant to Section 2.14, Section 2.15, Section 8.03 and
Section 11.01); provided that (i) the establishment of any such Extended
Revolving Credit Commitments shall be accompanied by a reduction in the
Revolving Credit Commitments in at least the amount of the Extended Revolving
Credit Commitments and (ii) any reduction in the Revolving Credit Commitments
may, at the option of the Borrower, be directed to a disproportional reduction
of the Revolving Credit Commitments of any Lender providing an Extended
Revolving Credit Commitment.

 

(d)                                 The Lenders hereby irrevocably authorize the
Administrative Agent to enter into an Additional Credit Extension Amendment to
this Agreement and the other Loan Documents with the Borrower and the other
applicable Loan Parties as may be necessary in order to establish Extended
Revolving Credit Commitments and Extended Term Loans and such technical
amendments as may be necessary or appropriate in the reasonable discretion of
the Administrative Agent in connection with the establishment of such Extended
Revolving Credit Commitments or Extended Term Loans, in each case on terms
consistent with this Section 2.16.

 

(e)                                  This Section 2.16 shall supersede any
provisions in Section 2.13 or 11.01 to the contrary.  Notwithstanding any
language to the contrary, no Lender’s Commitments may be extended without such
Lender’s consent and any such decision whether to extend its Term Loan or
Revolving Credit Commitment shall be in such Lender’s sole and absolute
discretion.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
to the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
the Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

63

--------------------------------------------------------------------------------


 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.

 

(c)                                  Tax Indemnifications.

 

(i)                                     Without limiting the provisions of
subsection (a) or (b) above, the Loan Parties shall, and do hereby, indemnify
the Administrative Agent, each Lender and the L/C Issuer, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Loan Parties or the Administrative Agent or paid by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
other than penalties, interest and expenses resulting from the gross negligence
or willful misconduct of such recipient.  The Loan Parties shall also, and do
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection.  A certificate as to the
amount of any such payment or liability delivered to the Loan Parties by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and the L/C Issuer shall, and does
hereby, severally indemnify, and shall make payment in respect thereof within 10
days after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or the L/C Issuer (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to

 

64

--------------------------------------------------------------------------------


 

such Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or the Loan Parties in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Internal Revenue
Code to withhold or deduct any Taxes from any payment, then (A) such Loan Party
or the Administrative Agent, as required by such Laws, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Law to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation. 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

65

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(II)                              executed originals of Internal Revenue Service
Form W-8ECI,

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit I-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

 

66

--------------------------------------------------------------------------------


 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                               Treatment of Certain Refunds.  Unless required
by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section or Section 3.04(a), it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section or
Section 3.04(a) with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be

 

67

--------------------------------------------------------------------------------


 

construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurodollar Rate Loan made
by it, or change the basis of taxation of payments to such Lender or the L/C
Issuer in respect thereof (other than (A) Indemnified Taxes, (B) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes); or

 

68

--------------------------------------------------------------------------------


 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan

 

69

--------------------------------------------------------------------------------


 

equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurodollar Rate Loan on the date or in the amount
notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 11.13;

 

including any loss or expense (excluding loss of anticipated profits) incurred
by reason of the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.  A certificate of a
Lender setting forth the amount or amounts necessary to compensate such Lender
delivered to the Borrower shall be conclusive absent manifest error.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The

 

70

--------------------------------------------------------------------------------


 

Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 11.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions to Closing Date.  The occurrence of the
Closing Date and the obligation of the Lenders and the L/C Issuer to make Credit
Extensions on the Closing Date are subject to satisfaction of the following
conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)                                     Credit Agreement.  Executed counterparts
of this Agreement, sufficient in number for distribution to the Administrative
Agent and the Borrower; and

 

(ii)                                  Corporate Documents.

 

(A)                               Such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a
party; and

 

(B)                               Such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

(iii)                               Notes.  One or more Notes, as applicable,
executed by the Borrower in favor of each Lender requesting Notes.

 

71

--------------------------------------------------------------------------------


 

(iv)                              Personal Property Collateral Documents.  An
amended and restated pledge and security agreement, in substantially the form of
Exhibit F (together with each other pledge and security agreement delivered
pursuant to Section 6.10, in each case as amended, the “Security Agreement”),
duly executed by each Loan Party, together with:

 

(A)                               certificates representing the Pledged Equity
referred to therein accompanied by undated stock powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank,

 

(B)                               proper financing statements in form
appropriate for filing under the Uniform Commercial Code of all jurisdictions
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement; provided that, the Collateral granted by
the Target shall not be deemed granted until consummation of the Longview
Acquisition,

 

(C)                               completed requests for information, dated on
or before the date of the initial Credit Extension, listing all effective
financing statements filed in the jurisdictions referred to in clause (B) above
that name any Loan Party as debtor, together with copies of such other financing
statements, provided that, effective financing statements listing the Target
shall not be required prior to the initial Credit Extension,

 

(D)                               evidence of the completion of all other
actions, recordings and filings of or with respect to the Security Agreement
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created thereby, and

 

(E)                                evidence that all other action that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement has been taken (including receipt of
duly executed payoff letters, UCC-3 termination statements and landlords’ and
bailees’ waiver and consent agreements).

 

(v)                                 [Reserved].

 

(vi)                              Legal Opinions.

 

(A)                               a favorable opinion of Sidley Austin LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents as
the Administrative Agent may reasonably request; and

 

(B)                               favorable opinions of local counsel to the
Loan Parties in Georgia, Washington and any other applicable local jurisdiction,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request.

 

(vii)                           Governmental and Third Party Approvals. 
Certificate signed by a Responsible Officer of the Borrower certifying that all
governmental and third party

 

72

--------------------------------------------------------------------------------


 

approvals necessary in connection with the Longview Acquisition, the financing
contemplated hereby and the continuing operations of the Loan Parties have been
obtained and are in full force and effect, and all applicable waiting periods
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the Longview Acquisition or the financing thereof contemplated hereunder,
except for such governmental and third party approvals the failure to obtain
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(viii)                        Closing Officer’s Certificate.  A certificate
signed by a Responsible Officer of the Borrower certifying (A) that the
conditions specified in Sections 4.01(a), (b) and (c) have been satisfied and
(B) that since June 10, 2013, there has been no event or circumstance that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect (as such term is defined in the Longview
Purchase Agreement).

 

(ix)                              Financial Information.

 

(A)                               The Audited Financial Statements, the Interim
Financial Statements and the Monthly Financial Statements;

 

(B)                               projected income statements, balance sheets
and cash flow statements prepared by the Borrower on a Pro Forma Basis and
giving effect to the Longview Acquisition, the Loans contemplated hereby and the
use of proceeds therefrom through and including the 2018 Fiscal Year, on a
quarterly basis for the first four Fiscal Quarters immediately following the
Closing Date and on an annual basis thereafter;

 

(C)                               a pro forma consolidated balance sheet of the
Parent and its Subsidiaries as of the date of the most recent consolidated
balance sheet delivered pursuant to clause (ix)(A) above, adjusted to give
effect to the consummation of the Longview Acquisition and the Loans
contemplated hereby as if such transactions had occurred on such date, and which
is consistent in all material respects with the sources and uses of cash for the
Longview Acquisition previously described in the Confidential Information
Memorandum (for Private Lenders only) dated as of June 2013 and the projections
delivered pursuant to clause (ix)(B) above; and

 

(D)                               an officer’s certificate prepared by the chief
financial officer of the Borrower as to the financial condition, solvency and
related matters of the Borrower and its Subsidiaries, after giving effect to the
Longview Acquisition, the Loans to be made on the Closing Date and the other
transactions contemplated by the Loan Documents, in form and substance
reasonably satisfactory to the Administrative Agent.

 

(x)                                 Insurance.  Evidence that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect, together with the certificates of insurance, naming the
Administrative Agent, on behalf of the Lenders, as an additional insured or
lender’s loss payee, as the case may be, under all insurance policies maintained
with respect to the assets and properties of the Loan Parties that constitutes
Collateral.

 

73

--------------------------------------------------------------------------------


 

(xi)                              Longview Acquisition.

 

(A)                               Evidence that the Longview Acquisition shall
have been or shall concurrently be consummated in accordance with applicable law
and substantially in accordance with that certain Stock Purchase Agreement dated
as of June 10, 2013 among the Target, Brookfield Capital Partners II (NR) L.P.,
Brookfield Capital Partners II (PC) L.P., Brookfield Capital Partners II L.P.,
the Borrower and the Parent (the “Longview Purchase Agreement”) submitted to the
Administrative Agent, and no provision of the Longview Purchase Agreement or the
other documentation relating to the Longview Acquisition (collectively, the
“Longview Acquisition Documents”) shall have been waived, amended, supplemented
or otherwise modified in any manner materially adverse to the Lenders without
the approval of the Arrangers and the Administrative Agent.

 

(B)                               A copy, certified by a Responsible Officer of
the Borrower as true and complete, of each Longview Acquisition Document as
originally executed and delivered, together with all exhibits and schedules
thereto, and evidence that the aggregate purchase price of the Longview
Acquisition (excluding working capital and other adjustments but including the
repayment of indebtedness of the Target and its Subsidiaries existing at the
time of the Longview Acquisition) shall not exceed $1,025  million.

 

(xii)                           Capitalization.  The pro forma capitalization
and structure of the Loan Parties (excluding any change in ownership of the
Parent involving a non-material shareholder) after giving effect to the Longview
Acquisition as disclosed in the Confidential Information Memorandum (for Private
Lenders only) dated as of June 2013 shall not have been modified in any material
respect without the approval of the Administrative Agent.

 

(xiii)                        Debt.  Evidence that the Loan Parties shall have
no Debt other than the Debt incurred pursuant to the Facilities and other Debt
permitted pursuant to Section 7.01; provided that, with respect to the Longview
Bonds, in lieu of evidence of the payment of such Debt in full in cash, evidence
may be provided that the “satisfaction and discharge” provisions of the
Indenture shall have been, or concurrently with the Closing Date will be,
complied with and the Administrative Agent shall have received evidence
satisfactory to it that arrangements have been made to redeem all the Longview
Bonds within 45 days of the Closing Date.

 

(xiv)                       Indebtedness Under Existing Credit Agreement. 
Evidence that all Indebtedness under the Existing Credit Agreement has been, or
concurrently with the Closing Date is being, repaid in full with the proceeds of
the initial Credit Extension under this Agreement.

 

(xv)                      Phase I Reliance Letter; QOE Report.  (A) To the
extent obtained by the Borrower after using commercially reasonable efforts,
reliance letters from AMEC Environment & Infrastructure, Inc. permitting the
Administrative Agent to rely on the March 2013 Phase I Environmental Site
Assessments prepared with respect to each mill and box plant owned by the Target
or its Subsidiaries, subject to all of the terms and conditions (including
limitation on liability) set forth therein and (B) a final quality of earnings
report from Ernst & Young LLC with respect to the Target and its subsidiaries,

 

74

--------------------------------------------------------------------------------


 

the substance of which shall not differ materially and adversely from the draft
version reviewed by the Lead Arrangers and Administrative Agent prior to
June 10, 2013.

 

(xvi)                       Patriot Act.  All available information regarding
the Borrower, Target and each of their respective Subsidiaries to the extent
reasonably required by the Administrative Agent or a Lender, with respect to the
Lenders’ requirements under the Patriot Act.

 

(xvii)                    Request for Credit Extension.  The Administrative
Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall have
received a Request for Credit Extension with respect to the Credit Extensions to
be made on the Closing Date in accordance with the requirements hereof.

 

(xviii)                 Other.  Such other customary documents, agreements,
certificates or opinions as the Administrative Agent, the L/C Issuer, the Swing
Line Lender or any Lender reasonably may require.

 

(b)                                 Representations and Warranties.  (A) The
representations and warranties made by Target in the Longview Purchase Agreement
as are material to the interests of the Lenders, but only to the extent that the
Borrower has the right (determined without regard to any notice requirement) to
terminate its obligations (or refuse to consummate the Longview Acquisition)
under the Longview Purchase Agreement as a result of a breach or inaccuracy of
such representations in the Longview Purchase Agreement, shall in each case be
true and correct in all material respects; and (B) the Specified Representations
shall in each case be true and correct in all material respects (except to the
extent already qualified by materiality pursuant to the terms thereof, in which
case they shall be true and correct in all respects) on and as of the date of
hereof, except (1) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except to the extent already qualified by
materiality pursuant to the terms thereof in which case they shall be true and
correct in all respects) as of such earlier date, and (2) that for purposes of
this Section 4.01(b) if any representation or warranty is qualified by, or
subject to a “material adverse effect” or “material adverse change,” such term
shall mean a “Material Adverse Effect” as defined in the Longview Purchase
Agreement.

 

(c)                                  Fees and Expenses.

 

(i)                                     (A) All fees and expenses required to be
paid to the Administrative Agent and the Arrangers on or before the Closing Date
shall have been paid and (B) all fees and expenses required to be paid to the
Lenders on or before the Closing Date shall have been paid.

 

(ii)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least one Business Day prior to
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

75

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to all Credit Extensions.  Other than
with respect to the Credit Extensions to be made on the Closing Date, the
obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurodollar Rate Loans) is subject
to the following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, shall be true and correct in all material respects (except to the
extent already qualified by materiality pursuant to the terms thereof in which
case they shall be true and correct in all respects) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except to the extent already
qualified by materiality pursuant to the terms thereof in which case they shall
be true and correct in all respects) as of such earlier date, and except that
for purposes of this Section 4.02, the representations and warranties contained
in Sections 5.04 shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower (other than the Request for Credit
Extension delivered with respect to the Credit Extensions to be made on the
Closing Date) shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01                        Organization.  Each Loan Party and its Subsidiaries
is validly existing and in good standing under the laws of its jurisdiction of
organization; and each Loan Party and its Subsidiaries is duly qualified to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except for such jurisdictions where
the failure to so qualify would not have a Material Adverse Effect.

 

76

--------------------------------------------------------------------------------


 

5.02                        Authorization; No Conflict.  Each Loan Party is duly
authorized to execute and deliver each Loan Document to which it is a party, the
Borrower is duly authorized to borrow monies hereunder and each Loan Party is
duly authorized to perform its Obligations under each Loan Document to which it
is a party.  The execution, delivery and performance by each Loan Party of each
Loan Document to which it is a party, and the borrowings by the Borrower
hereunder, do not and will not (a) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (b) conflict with (i) any
provision of Law, (ii) the charter, by-laws or other organizational documents of
any Loan Party or (iii) any agreement, indenture, instrument or other document
material to the business of any Loan Party, or any judgment, order or decree,
which is binding upon any Loan Party or any of their respective properties or
(c) require, or result in, the creation or imposition of any Lien on any asset
of any Loan Party (other than Liens in favor of the Administrative Agent created
pursuant to the Collateral Documents).

 

5.03                        Validity and Binding Nature.  Each of this Agreement
and each other Loan Document to which any Loan Party is a party is the legal,
valid and binding obligation of such Person, enforceable against such Person in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.

 

5.04                        Financial Condition.  The Audited Financial
Statements and the Interim Financial Statements, copies of each of which have
been delivered to each Lender, present fairly in all material respects the
consolidated financial condition and results of operations of the Borrower and
its Subsidiaries or the Target, as applicable, in each case, as at such dates
and for such periods in accordance with GAAP, subject, in the case of the
Interim Financial Statements, to changes resulting from normal year-end audit
adjustments and the absence of footnotes.

 

5.05                        No Material Adverse Change.  Since December 31,
2012, except as set forth in the Parent’s reports on Forms 10-K, 10-Q and 8-K
filed with the SEC on or prior to June 10, 2013, there has been no material
adverse change in the financial condition, operations, assets, business or
properties of the Loan Parties and their Subsidiaries taken as a whole.

 

5.06                        Litigation and Contingent Liabilities.  Except as
set forth in the Parent’s reports on Forms 10-K, 10-Q and 8-K filed with the SEC
at least two Business Days prior to the Closing Date, no litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to the knowledge of a Responsible Officer of the
Borrower, threatened in writing against any Loan Party or its Subsidiaries as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

 

5.07                        Ownership of Properties; Liens.  Each Loan Party and
its Subsidiaries owns good and, in the case of real property, marketable title
to all of its properties and assets, real and personal, tangible and intangible,
of any nature whatsoever (including patents, trademarks, trade names, service
marks and copyrights), free and clear of all Liens, except for Liens permitted
by Section 7.02 and except where the failure to have such title or other
interest could not reasonably be expected to have a Material Adverse Effect.

 

5.08                        Equity Ownership; Subsidiaries.  All issued and
outstanding Capital Securities of the Borrower and its Subsidiaries are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens (other than (i) those in favor of the Administrative Agent and
(ii) any Permitted Liens) and such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities, except
where the failure to so comply would not have a Material Adverse Effect. 
Schedule 5.08 sets forth the authorized Capital Securities of each Loan Party
(other than the Parent) as of the Closing Date. All of the issued and
outstanding Capital Securities of the Borrower are

 

77

--------------------------------------------------------------------------------


 

owned by Parent, and all of the issued and outstanding Capital Securities of
each Wholly-Owned Subsidiary are, directly or indirectly, owned by the
Borrower.  Except as set forth on Schedule 5.08, as of the Closing Date, there
are no pre-emptive or other outstanding rights, options, warrants, conversion
rights or other similar agreements or understandings for the purchase or
acquisition of any Capital Securities of any Loan Party or its Subsidiaries.

 

5.09                        ERISA Compliance.

 

(a)                                 Except for any occurrences that are not
reasonably expected to result in a Material Adverse Effect, (i) each Pension
Plan is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other federal or state laws, (ii) each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that the form of such
Pension Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the IRS to be exempt from federal income tax
under Section 501(a) of the Code or an application for such a letter is
currently being processed by the IRS or such Pension Plan is entitled to rely on
an opinion letter issued by the IRS with respect to the prototype plan on which
such Pension Plan is based and (iii) to the knowledge of the Borrower, nothing
has occurred that would prevent, or cause the loss of, the tax-qualified status
of any Pension Plan.

 

(b)                                 There are no pending or, to the knowledge of
the Borrower, threatened claims, actions or lawsuits, or actions by any
Governmental Authority, with respect to any Pension Plan that are reasonably
expected to have a Material Adverse Effect.  To the knowledge of the Borrower,
there has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Pension Plan that has resulted or is
reasonably expected to result in a Material Adverse Effect.

 

(c)                                  (i) Since December 31, 2008, no ERISA Event
has occurred, (ii) except for any failures that are not reasonably expected to
resulting in a Material Adverse Effect, since December 31, 2008 the Borrower and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is sixty percent (60%) or higher,
other than for any Pension Plan with respect to which the failure to attain such
percentage would not reasonably be expected to result in a Material Adverse
Effect; (iv) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that has resulted in liability under Section 4069 of ERISA which has
resulted in a Material Adverse Effect to the Borrower.

 

5.10                        Investment Company Act.  No Loan Party nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” within the
meaning of the Investment Company Act of 1940.

 

5.11                        Regulation U.  The Borrower is not engaged
principally, or as one of its material activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

5.12                        Taxes.  Except as disclosed on Schedule 5.12, each
Loan Party and its Subsidiaries has timely filed all material tax returns and
reports required by law to have been filed by it and has paid all taxes and
governmental charges due and payable with respect to such return, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.

 

5.13                        Solvency, etc.  On the Closing Date, and immediately
prior to and after giving effect to the issuance of each Letter of Credit and
each borrowing hereunder and the use of the proceeds thereof, (a) the fair value
of the assets of the Loan Parties and their Subsidiaries, taken as a whole, and
of the

 

78

--------------------------------------------------------------------------------


 

Borrower, individually is greater than the amount of their or its liabilities
(including contingent liabilities), as applicable, (b) the present fair saleable
value of the assets of the Loan Parties and their Subsidiaries, taken as a
whole, and of the Borrower, individually, is not less than the amount that will
be required to pay the probable liability on their or its debts as they become
absolute and matured, as applicable (c) the Loan Parties and their Subsidiaries,
taken as a whole, and the Borrower, individually, do, or does, as applicable,
not intend to, and do, or does, as applicable not believe that they or it will,
incur debts or liabilities beyond their or its ability, as applicable, to pay as
such debts and liabilities mature and (d) the Loan Parties and their
Subsidiaries, taken as a whole, and the Borrower, individually, are, or is, as
applicable, not engaged in business or a transaction, and are, or is, as
applicable, not about to engage in business or a transaction, for which their or
its property, as applicable, would constitute unreasonably small capital.

 

5.14                        Environmental Matters.  The on-going operations of
each Loan Party and its Subsidiaries comply in all respects with all
Environmental Laws, except such non-compliance which could not (if enforced in
accordance with applicable law) reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. Each Loan Party
and its Subsidiaries has obtained, and maintained in good standing, all
licenses, permits, authorizations, registrations and other approvals required
under any Environmental Law and required for their respective ordinary course
operations, and each Loan Party and its Subsidiaries is in compliance with all
terms and conditions thereof, except, in each case, where the failure to do so
could not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.  Except as disclosed on Schedule
5.14(a), no Loan Party nor any of its Subsidiaries or any of its properties or
operations is subject to, or reasonably anticipates the issuance of, any written
order from or agreement with any Federal, state or local Governmental Authority,
nor subject to any judicial or docketed administrative or other proceeding,
respecting any Environmental Law, Environmental Claim or Hazardous Substance, in
each case that could reasonably be expected to result in a Material Adverse
Effect.  Except as disclosed on Schedule 5.14, or as would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect, there are no Hazardous Substances or other conditions or
circumstances existing with respect to any property, arising from operations
prior to the Closing Date, or relating to any waste disposal, by any Loan Party
or its Subsidiaries.  No Loan Party nor any of its Subsidiaries operates any
underground storage tanks that are not properly registered or permitted under
applicable Environmental Laws or that at any time have released, leaked,
disposed of or otherwise discharged Hazardous Substances in each case that could
reasonably be expected to result in a Material Adverse Effect.

 

5.15                        Insurance.  Each Loan Party and its Subsidiaries and
their properties are, to such Loan Party’s knowledge, insured with financially
sound and reputable insurance companies which are not Affiliates of the Loan
Parties or their Subsidiaries, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where such Loan
Parties or such Subsidiaries operate.

 

5.16                        Real Property.  Set forth on Schedule 5.16 is a
complete and accurate list, as of the Closing Date, of the address of all real
property owned or leased by any Loan Party, together with, in the case of leased
property, the name and mailing address of the lessor of such property.  All
Material Real Property as of the Closing Date and any other real property owned
or leased by a Loan Party as of the Closing Date on which a Mortgage is required
by the Administrative Agent is listed under Part A of Schedule 5.16.

 

5.17                        Information.  No written information furnished by
any Loan Party or its Subsidiaries to the Administrative Agent or any Lender for
purposes of or in connection with this Agreement and the transactions
contemplated hereby, when taken as a whole, contains any material misstatement
of fact or

 

79

--------------------------------------------------------------------------------


 

omits to state any material fact necessary to make such information (taken as a
whole) not materially misleading in light of the circumstances under which made
(it being recognized by the Administrative Agent and the Lenders that any
projections and forecasts provided by the Borrower are based on good faith
estimates and assumptions believed by the Borrower to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may
materially differ from projected or forecasted results).

 

5.18                        Intellectual Property.  Each Loan Party and its
Subsidiaries owns and possesses or has a license or other right to use all
patents, patent rights, trademarks, trademark rights, trade names, trade name
rights, service marks, service mark rights and copyrights as are necessary for
the conduct of the businesses of the Loan Parties and their Subsidiaries, except
when the failure to have such rights could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Borrower, the operation of the
respective businesses of the Borrower or any of its Subsidiaries as currently
conducted does not infringe upon, misuse, misappropriate or violate any rights
held by any Person except for such infringements, misuses, misappropriations or
violations individually or in the aggregate, that would not reasonably be
expected to have a Material Adverse Effect.

 

5.19                        Labor Matters.  Except as set forth on Schedule
5.19, as of the Closing Date, no Loan Party nor any of its Subsidiaries is
subject to any labor or collective bargaining agreement. There are no existing
or threatened strikes, lockouts or other labor disputes involving any Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Hours worked by and payment made to employees of the Loan
Parties and their Subsidiaries are not in material violation of the Fair Labor
Standards Act or any other applicable law, rule or regulation dealing with such
matters, except as could not reasonably be expected to have a Material Adverse
Effect.

 

5.20                        No Default.  No Default or Event of Default exists
or would result from the consummation of the transactions contemplated hereunder
or under any other Loan Document.

 

5.21                        Related Agreements, etc.

 

(a)                                 The Borrower has heretofore furnished the
Administrative Agent a true and correct copy of the Related Agreements;

 

(b)                                 Each Loan Party and, to the Borrower’s
knowledge, each other party to the Related Agreements, has duly taken all
necessary corporate, partnership or other organizational action to authorize the
execution, delivery and performance of the Related Agreements and the
consummation of transactions contemplated thereby;

 

(c)                                  The Related Transactions do, as of the
Closing Date, and will, after the Closing Date, comply in all material respects
with all applicable legal requirements, and all necessary governmental,
regulatory, creditor, shareholder, partner and other material consents,
approvals and exemptions required to be obtained by the Loan Parties and, to the
Borrower’s knowledge, each other party to the Related Agreements in connection
with the Related Transactions will be, prior to consummation of the Related
Transactions, duly obtained and will be in full force and effect, except to the
extent such failure would not result in a Material Adverse Effect. As of the
date of the Related Agreements, all applicable waiting periods with respect to
the Related Transactions will have expired without any action being taken by any
competent Governmental Authority which restrains, prevents or imposes material
adverse conditions upon the consummation of the Related Transactions; and

 

80

--------------------------------------------------------------------------------


 

(d)                                 The execution and delivery of the Related
Agreements did not, and the consummation of the Related Transactions will not,
violate in any material respect any statute or regulation of the United States
(including any securities law) or of any state or other applicable jurisdiction,
or any order, judgment or decree of any court or governmental body binding on
any Loan Party or, to the Borrower’s knowledge, any other party to the Related
Agreements, or result in a breach of, or constitute a default under, any
material agreement, indenture, instrument or other document, or any judgment,
order or decree, to which any Loan Party is a party or by which any Loan Party
is bound or, to the Borrower’s knowledge, to which any other party to the
Related Agreements is a party or by which any such party is bound.

 

5.22                        Casualty, Etc.  Except as set forth on Schedule
5.22, neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.23                        Collateral Documents.  The provisions of the
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the holders of the Obligations a legal, valid and
enforceable first priority security interest (subject to Liens permitted by
Section 7.02) on all right, title and interest of the respective Loan Parties in
the Collateral described therein.  Except for filings completed prior to the
Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

 

5.24                        Material Contracts.  As of the Closing Date, each
Material Contract to which any Loan Party is a party, by which any of them or
its respective properties is bound or to which any of them is subject has been
disclosed in writing to the Administrative Agent and the Lenders.  As of the
Closing Date, (a) each Material Contract is in full force and effect and is
enforceable by the respective Loan Party or Loan Parties in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws, statutes or rules of general
application affecting the enforcement of creditor’s rights or general principles
of equity, and (b) no Loan Party, nor, to the knowledge of the Loan Parties, any
other party thereto, is in breach of or default under any Material Contract in
any material respect or has given notice of termination or cancellation of any
Material Contract.

 

5.25                        OFAC.  Neither the Parent, nor any of its
Subsidiaries, or, to the knowledge of the Parent and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof is an
individual or entity currently the subject of any Sanctions, nor is the Parent
or any of its Subsidiaries located, organized or resident in a country or
territory that is the subject of Sanctions.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, each Loan
Party agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:

 

81

--------------------------------------------------------------------------------


 

6.01                        Reports, Certificates and Other Information. 
Deliver to the Administrative Agent for prompt distribution to each Lender:

 

(a)                                 Annual Report.  Promptly when available and
in any event within 90 days after the close of each Fiscal Year, a consolidated
balance sheet of the Parent and its Subsidiaries for such Fiscal Year, and the
related statements of earnings and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with GAAP and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

 

(b)                                 Interim Reports.  (i) Promptly when
available and in any event within 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year, consolidated balance sheets of the
Parent and its Subsidiaries as of the end of such Fiscal Quarter, together with
consolidated statements of earnings and cash flows for such Fiscal Quarter and
for the period beginning with the first day of such Fiscal Year and ending on
the last day of such Fiscal Quarter, together with a comparison with the
corresponding period of the previous Fiscal Year, certified by a Responsible
Officer of the Parent as fairly presenting in all material respects the
financial condition and results of operations of the Parent and its Subsidiaries
in accordance with GAAP, subject only to changes resulting from normal year-end
audit adjustments and subject to the absence of footnotes; and (ii) promptly
upon request of the Administrative Agent, consolidated balance sheets of the
Parent and its Subsidiaries as of the end of the most recent month, together
with consolidated statements of earnings and a consolidated statement of cash
flows for such month and for the period beginning with the first day of such
Fiscal Year and ending on the last day of such month, together with a comparison
with the corresponding period of the previous Fiscal Year.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent for prompt distribution to each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 Compliance Certificates.  Contemporaneously
with the furnishing of a copy of each annual audit report pursuant to
Section 6.01(a) and each set of quarterly statements pursuant to
Section 6.01(b), a duly completed compliance certificate in the form of
Exhibit D, with appropriate insertions and signed by a Responsible Officer of
the Parent, containing (i) a computation of each of the financial ratios and
restrictions set forth in Section 7.14 and to the effect that such officer has
not become aware of any Default or Event of Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it and (ii) a description of each event, condition or
circumstance during the last Fiscal Quarter requiring a mandatory prepayment
under Section 2.05(b).

 

(b)                                 Reports to the SEC and to Shareholders. 
Promptly upon the filing or sending thereof, copies of all regular, periodic or
special reports of any Loan Party or its Subsidiaries filed with the SEC; copies
of all registration statements of any Loan Party filed with the SEC (other than
on Form S-8); and copies of all proxy statements or other communications made to
security holders generally.

 

82

--------------------------------------------------------------------------------


 

(c)                                  Notice of Default, Litigation and ERISA
Matters.  Promptly upon becoming aware of any of the following, written notice
describing the same and the steps being taken by the Parent or the Subsidiary
affected thereby with respect thereto:

 

(i)                                     the occurrence of a Default or Event of
Default;

 

(ii)                                  any litigation, arbitration or
governmental investigation or proceeding not previously disclosed by the
Borrower to the Administrative Agent which has been instituted or, to the
knowledge of a Responsible Officer of the Borrower, is threatened in writing
against any Loan Party or their Subsidiaries or to which any of the properties
of any thereof is subject that could reasonably be expected to have a Material
Adverse Effect;

 

(iii)                               the occurrence of any ERISA Event;

 

(iv)                              any cancellation or material change in any
material insurance maintained by any Loan Party or its Subsidiaries;

 

(v)                                 any other event (including (i) any violation
of any Environmental Law or the assertion of any Environmental Claim or (ii) the
enactment or effectiveness of any law, rule or regulation) that could reasonably
be expected to have a Material Adverse Effect; or

 

(vi)                              any (A) sale or issuance by any Loan Party or
any of its Subsidiaries of any of its Capital Securities, (B) Asset Disposition
by any Loan Party or any of its Subsidiaries or (C) the incurrence or issuance
by any Loan Party or any of its Subsidiaries of any Debt (other than Debt
permitted under Sections 7.01 (a) — (g)), in each case, to the extent requiring
a mandatory prepayment under Section 2.05(b).

 

(d)                                 Management Reports.  Upon reasonable request
from the Administrative Agent and promptly following receipt thereof, copies of
all detailed financial and management reports submitted to the Parent or the
Borrower by independent accountants in connection with each annual or interim
audit made by such auditors of the books of the Parent or the Borrower;

 

(e)                                  Projections.  As soon as practicable, and
in any event not later than 45 days after the commencement of each Fiscal Year,
financial projections for the Parent and its Subsidiaries for such Fiscal Year
(including quarterly operating and cash flow budgets) prepared in a manner
consistent with the projections delivered by the Parent to the Administrative
Agent prior to the Closing Date or otherwise in a manner reasonably satisfactory
to the Administrative Agent, accompanied by a certificate of a Responsible
Officer of the Parent on behalf of the Parent to the effect that (a) such
projections were prepared by the Parent in good faith, (b) the Parent has a
reasonable basis for the assumptions contained in such projections and (c) such
projections have been prepared in accordance with such assumptions;

 

(f)                                   Related Transactions.  Promptly following
receipt, copies of any material notices (including notices of default or
acceleration) received in connection with the Related Transactions; and

 

(g)                                  Other Information.  Promptly from time to
time, such other information concerning the Loan Parties as the Administrative
Agent may reasonably request.

 

83

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery by a
Lender, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not designated
“Public Side Information.”  Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC”.

 

6.03                        Books, Records and Inspections.  Each Loan Party
will, and will cause each Subsidiary to, (i) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (ii) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as reasonably requested.  All such inspections or audits by
the Administrative Agent shall be at the Borrower’s expense; provided that
following the Closing Date and so long as no Event of Default has occurred and
is continuing, the Borrower shall only

 

84

--------------------------------------------------------------------------------


 

be required to reimburse the Administrative Agent for the cost of one inspection
or audit in any Fiscal Year.

 

6.04                        Maintenance of Property; Insurance.

 

(a)                                 Keep, and cause each other Loan Party and
its Subsidiaries to keep, all property useful and necessary in the business of
the Loan Parties and their Subsidiaries in good working order and condition,
ordinary wear and tear excepted.

 

(b)                                 Maintain, and cause each other Loan Party
and its Subsidiaries to maintain, with financially sound insurance companies,
such insurance coverage as may be required by any law or governmental regulation
or court decree or order applicable to it and such other insurance, to such
extent and against such hazards and liabilities, as is customarily maintained by
companies similarly situated, and, upon request of the Administrative Agent,
furnish to the Administrative Agent a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by the Loan Parties and
their Subsidiaries. The Borrower shall cause each issuer of an insurance policy
to provide the Administrative Agent with an endorsement (i) showing the
Administrative Agent as lender’s loss payee with respect to each policy of
property or casualty insurance and naming the Administrative Agent as an
additional insured with respect to each policy of liability insurance,
(ii) providing that 30 days’ notice will be given to the Administrative Agent
prior to any cancellation of, material reduction or change in coverage provided
by or other material modification to such policy and (iii) reasonably acceptable
in all other respects to the Administrative Agent.

 

(c)                                  Unless the Borrower provides the
Administrative Agent with evidence of the insurance coverage required by this
agreement, the Administrative Agent may, following written notice to the
Borrower, purchase insurance at the Borrower’s expense to protect the
Administrative Agent’s and the Lenders’ interests in the Collateral. This
insurance may, but need not, protect any Loan Party’s interests. The coverage
that the Administrative Agent purchases may not pay any claim that is made
against any Loan Party in connection with the Collateral. The Borrower may later
cancel any insurance purchased by the Administrative Agent, but only after
providing the Administrative Agent with evidence that the company has obtained
insurance as required by this Agreement. If the Administrative Agent purchases
insurance for the Collateral, the Borrower will be responsible for the costs of
that insurance, including interest and any other charges that may be imposed
with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the principal amount of the Loans owing hereunder. The costs of the
insurance may be more than the cost of the insurance the Loan Parties may be
able to obtain on their own.

 

6.05                        Compliance with Laws; Payment of Taxes and
Liabilities.

 

(i) Comply, and cause each other Loan Party and its Subsidiaries to comply, in
all material respects with all applicable Laws, rules, regulations, decrees,
orders, judgments, licenses and permits, except where failure to comply could
not reasonably be expected to have a Material Adverse Effect, (ii) without
limiting clause (i) above, ensure, and cause each other Loan Party and its
Subsidiaries to ensure, that no person who owns a controlling interest in or
otherwise controls a Loan Party or its Subsidiaries is or shall be (A) listed on
the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or
any other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (B) a person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders, (iii) without
limiting clause (i) above, comply,

 

85

--------------------------------------------------------------------------------


 

and cause each other Loan Party and its Subsidiaries to comply, with all
applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations, and (iv) pay, and cause each other Loan Party and its Subsidiaries
to pay, prior to delinquency, all taxes and other governmental charges against
it or any collateral, as well as claims of any kind which, if unpaid, could
become a Lien on any of its property; provided that the foregoing shall not
require any Loan Party or its Subsidiaries to pay any such tax or charge so long
as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP and, in the case of a claim which could become a
Lien on any collateral, such contest proceedings shall stay the foreclosure of
such Lien or the sale of any portion of the collateral to satisfy such claim.

 

6.06                        Maintenance of Existence, etc.  Maintain and
preserve, and (subject to Section 7.05 or 7.06) cause each other Loan Party and
its Subsidiaries to maintain and preserve, (a) its existence and good standing
in the jurisdiction of its organization and (b) its qualification to do business
and good standing in each jurisdiction where the nature of its business makes
such qualification necessary (other than such jurisdictions in which the failure
to be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect); provided that, any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in its best interests and is not materially disadvantageous to
the Lenders, and, if such Subsidiary is a Loan Party, such Loan Party’s assets
and property (including revenues) are transferred to another Loan Party.

 

6.07                        Use of Proceeds.  Use the proceeds of the Loans, and
the Letters of Credit, solely to finance the Related Transactions (including the
repayment of Debt of the Target existing at the time of the Longview
Acquisition), to refinance certain existing Debt of the Loan Parties and their
Subsidiaries (including Debt under the Existing Credit Agreement), for working
capital purposes, for Capital Expenditures and for other general business
purposes, including Permitted Acquisitions and Permitted Parent Dividends, and
not use or permit any proceeds of any Loan to be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying” any Margin Stock.

 

6.08                        ERISA Compliance.  Except for any failure that would
not reasonably be expected to result in a Material Adverse Effect (a) maintain
each Pension Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law; (b) cause each
Pension Plan that is qualified under Section 401(a) of the Code to maintain such
qualification; and (c) make all required contributions to any Pension Plan
subject to Section 412, Section 430 or Section 431 of the Code.

 

6.09                        Environmental Matters.

 

(a)                                 If any release or threatened release or
other disposal of Hazardous Substances shall occur or shall have occurred on any
real property or any other assets of any Loan Party or its Subsidiaries, the
Borrower shall, or shall cause the applicable Loan Party or applicable
Subsidiary to, cause the prompt containment and removal of such Hazardous
Substances and the remediation of such real property or other assets as
necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, the Borrower shall, and shall cause each other Loan
Party and each Subsidiary to, comply with any Federal or state judicial or
administrative order requiring the performance at any real property of any Loan
Party or any Subsidiary of activities in response to the release or threatened
release of a Hazardous Substance, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. To the extent that the
transportation of Hazardous Substances is permitted by this Agreement, the
Borrower shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in material compliance with Environmental Laws.

 

86

--------------------------------------------------------------------------------


 

(b)                                 At the request of the Required Lenders from
time to time during the continuance of an Event of Default, provide to the
Lenders (or, if applicable, assist the Administrative Agent in obtaining) within
60 days after such request, at the expense of the Borrower, an environmental
site assessment report for any of its properties (only to the extent that such
property is subject to a Mortgage) described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Substances and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Substances on such properties.  Without limiting the generality of the
foregoing, if the Administrative Agent determines at any time that a material
risk exists that any such report will not be provided within the time referred
to above, the Administrative Agent may retain an environmental consulting firm
to prepare such report at the expense of the Borrower, and the Borrower hereby
grants and agrees to cause any Subsidiary that owns any property described in
such request to grant at the time of such request to the Administrative Agent,
such firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment.

 

6.10                        Further Assurances.  Notify the Administrative Agent
promptly upon (a) the formation or acquisition of any direct or indirect
Domestic Subsidiary or Foreign Subsidiary or (b) the acquisition or lease of any
Material Real Property by an existing Loan Party (or any real property owned or
leased by any Loan Party becoming Material Real Property) and, subject to any
qualifications set forth in the definition of Permitted Acquisition, promptly
and in any event within 30 days of such formation, acquisition or lease take,
and cause each other Loan Party to take, such actions as are necessary or as the
Administrative Agent or the Required Lenders may reasonably request from time to
time to ensure that the Obligations of each Loan Party under the Loan Documents
are secured by substantially all of the assets of the Parent, the Borrower and
each Domestic Subsidiary of the Parent (including all Capital Securities of the
Borrower and each direct or indirect Domestic Subsidiary and 65% of all Capital
Securities of each direct Material Foreign Subsidiary but excluding non-Material
Real Property) and guaranteed by each Domestic Subsidiary and Foreign Subsidiary
of the Borrower (including any such Subsidiary acquired or created after the
Closing Date), except where the guarantee by any such Foreign Subsidiary would
be unlawful under applicable law or create material and adverse tax consequences
for the Loan Parties, as determined by the Borrower in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors, including (i) the execution and delivery of guaranties, security
agreements, pledge agreements, mortgages, deeds of trust, financing statements
and other documents, and the filing or recording of any of the foregoing,
(ii) the delivery of certificated securities and other Collateral with respect
to which perfection is obtained by possession and (iii) the delivery of flood
insurance policies acceptable to the Administrative Agent (which will be made
available to the Lenders) with respect to any Material Real Property acquired or
leased after the Closing Date which is determined to be in a flood zone (and
acknowledgments signed by the Loan Party owning or leasing any such properties
which are determined to be in a flood zone); provided, however, that with
respect to any security interest in any Material Real Property, (A) the Loan
Parties shall have an additional 60 days (or such longer period as the
Administrative Agent may agree to) to deliver such mortgages, deeds of trust or
other documents necessary to obtain such security interest to the extent
delivery of such documents cannot otherwise be completed within the allotted
time and (B) to the extent such Material Real Property is leased by a Loan
Party, the Loan Parties shall only be required to deliver the foregoing
Collateral Documents and related items to the extent the same are available
after using commercially reasonable efforts.

 

6.11                        Deposit Accounts.  Unless the Administrative Agent
otherwise consents in writing, in order to facilitate the Administrative Agent’s
and the Lenders’ maintenance and monitoring of their security interests in the
collateral, not maintain any deposit or similar accounts with any bank or
financial institution other than the Administrative Agent unless (i) the
aggregate amount held in such deposit

 

87

--------------------------------------------------------------------------------


 

accounts is less than (x) $2,000,000 with respect to any single deposit account
and (y) $10,000,000 with respect to all such accounts, or (ii) such deposit
account is subject to a Deposit Account Control Agreement; provided however,
that with respect to any account which is required to be subject to a Deposit
Account Control Agreement pursuant to the terms hereof, such Deposit Account
Control Agreement must be delivered no later than (A) 90 days following the
Closing Date in the case of any such account existing as of the Closing Date or
(B) 90 days following the acquisition of such account in the case of any such
account acquired after the Closing Date pursuant to a Permitted Acquisition.

 

6.12                        Compliance with Terms of Leaseholds.  Make all
payments and otherwise perform all obligations in respect of all leases of real
property to which any Loan Party or any Subsidiary is a party, keep such leases
in full force and effect and not allow such leases to lapse or be terminated or
any rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any material default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably be expected to have a Material Adverse Effect.

 

6.13                        Material Contracts.  Perform and observe all the
terms and provisions of each Material Contract to be performed or observed by
it, maintain each such Material Contract in full force and effect (except in
connection with the termination or replacement of such Material Contracts in the
ordinary course of business), enforce each such Material Contract in accordance
with its terms, except, in any case, where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

6.14                        Post-Closing Obligations.  Deliver to the
Administrative Agent the items listed on Schedule 6.14 by the date specified in
Schedule 6.14 (or such later date as agreed to by the Administrative Agent).

 

6.15                        Sanctions.  The Borrower will not, directly or
indirectly, use the proceeds of any Credit Extension, or lend, contribute or
otherwise provide such proceeds to any Subsidiary, joint venture partner or
other individual or entity, to fund activities of or business with any
individual or entity in a Designated Jurisdiction that, at the time of funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity participating in the transaction, whether
as Lender, Arranger, Administrative Agent, L/C Issuer, Swingline Lender or
otherwise, of Sanctions.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, each Loan
Party agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:

 

7.01                        Debt.  Not, and not permit any other Loan Party or
its Subsidiaries to, create, incur, assume or suffer to exist any Debt, except:

 

(a)                                 Obligations under this Agreement and the
other Loan Documents;

 

88

--------------------------------------------------------------------------------


 

(b)                                 Debt secured by Liens permitted by
Section 7.02(d), and extensions, renewals and refinancings thereof; provided
that the aggregate amount of all such Debt at any time outstanding shall not
exceed $50,000,000;

 

(c)                                  Debt (other than Intercompany Subordinated
Debt) (i) of the Borrower to any Guarantor, of any Guarantor to any other
Guarantor, or of any Guarantor to the Borrower, (ii) of any Foreign Subsidiary
to any Loan Party, subject to the limitations set forth in Section 7.11(g),
(iii) of any Subsidiary that is not a Loan Party to any Subsidiary that is not a
Loan Party; provided that, to the extent requested in writing by the
Administrative Agent, any such Debt owing to a Loan Party shall be evidenced by
a demand note in form and substance reasonably satisfactory to the
Administrative Agent and pledged and delivered to the Administrative Agent
pursuant to the Collateral Documents as additional collateral security for the
Obligations, and the obligations of any Loan Party under such demand note shall
be subordinated to the Obligations of the Borrower hereunder in a manner
reasonably satisfactory to the Administrative Agent;

 

(d)                                 Debt owed to any Person (including
obligations in respect of letters of credit for the benefit of such Person),
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;

 

(e)                                  Debt in respect of insurance premium
financings in the ordinary course of business so long as such Debt does not
exceed the unpaid amount of such premium;

 

(f)                                   Hedging Obligations incurred for bona fide
hedging purposes and not for speculation, and Debt in respect of Cash Management
Agreements;

 

(g)                                  Debt outstanding on the date hereof and
listed on Schedule 7.01 and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Debt is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Debt, and of any agreement entered into and of
any instrument issued in connection therewith, are no less favorable in any
material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Debt being refinanced, refunded, renewed
or extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Debt does not exceed the then applicable market interest
rate;

 

(h)                                 Contingent Liabilities arising with respect
to indemnification obligations in favor of (i) sellers in connection with
acquisitions permitted under Section 7.11 or (ii) purchasers in connection with
dispositions permitted under Section 7.05;

 

(i)                                     Contingent Liabilities in respect of
guarantees of any Loan Party or any Subsidiary in respect of Debt or other
obligations otherwise permitted hereunder and to the extent such Debt is
required to be subordinated such Contingent Liabilities will be equally
subordinated;

 

(j)                                    Intercompany Subordinated Debt in an
aggregate outstanding principal amount not at any time exceeding $87,000,000
(plus accrued paid-in-kind interest);

 

89

--------------------------------------------------------------------------------


 

(k)                                 Debt incurred pursuant to any Permitted
Securitization Transaction;

 

(l)                                     Debt pursuant to the Longview Bonds and
the Indenture;

 

(m)                             Debt of any Person that becomes a Subsidiary of
a Loan Party in a transaction permitted hereunder (including extensions,
refinancing, renewals and replacements thereof that do not increase the
outstanding principal amount thereof); provided that (i) such Debt exists at the
time such Person becomes a Subsidiary and is not created in anticipation of or
in connection with the transaction or series of transactions pursuant to which
such Person became a Subsidiary of a Loan Party, (ii) no Default or Event of
Default has occurred and is continuing on the date of any such Debt is incurred
or would result therefrom, (iii) after giving effect to such Debt, the Borrower
is in compliance on a Pro Forma Basis with the financial covenants set forth in
Section 7.14 as of the last day of the most recent Fiscal Quarter for which a
Compliance Certificate has been delivered and (iv) the aggregate principal
amount of Debt permitted by this clause shall not exceed $50,000,000;

 

(n)                                 unsecured Debt, in addition to the Debt
listed above, in an aggregate outstanding principal amount not at any time
exceeding $500,000,000 so long as (A) no Event of Default or Default has
occurred and is continuing on the date of any such Debt is incurred or would
result therefrom, and (B) after giving effect to such Debt, Borrower is in
compliance on a Pro Forma Basis with the financial covenants set forth in
Section 7.14 as of the last day of the most recent Fiscal Quarter for which a
Compliance Certificate has been delivered; and

 

(o)                                 other unsecured Debt, in addition to the
Debt listed above, in an aggregate outstanding principal amount not at any time
exceeding $60,000,000 so long as (A) such Debt is subordinated to the
Obligations, and pursuant to documentation, on terms satisfactory to the
Administrative Agent, (B) no Event of Default or Default has occurred and is
continuing on the date of any such Debt is incurred or would result therefrom,
and (C) after giving effect to such Debt, Borrower is in compliance on a Pro
Forma Basis with the financial covenants set forth in Section 7.14 as of the
last day of the most recent Fiscal Quarter for which a Compliance Certificate
has been delivered.

 

7.02                        Liens.  Not, and not permit any other Loan Party or
its Subsidiaries to create or permit to exist any Lien on any of its real or
personal properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

 

(a)                                 Liens for taxes or other governmental
charges not at the time delinquent or thereafter payable without penalty or
being contested in good faith by appropriate proceedings and, in each case, for
which it maintains adequate reserves;

 

(b)                                 Specified Encumbrances;

 

(c)                                  Liens described on Schedule 7.02 as of the
Closing Date;

 

(d)                                 subject to the limitation set forth in
Section 7.01(b), (i) Liens arising in connection with Capital Leases (and
attaching only to the property being leased), (ii) Liens existing on property at
the time of the acquisition thereof by any Loan Party (and not created in
contemplation of such acquisition) and (iii) Liens on any property securing debt
incurred for the purpose of financing all or any part of the cost of acquiring
such property and, in each case, extensions, refinancing, renewals and
replacements of the obligations securing such Liens that do

 

90

--------------------------------------------------------------------------------


 

not increase the outstanding principal amount thereof, provided that any such
Lien attaches to such property within 60 days of the acquisition thereof and
attaches solely to the property so acquired;

 

(e)                                  Liens arising under the Loan Documents;

 

(f)                                   Liens on the property of a Person existing
at the time such Person becomes a Subsidiary of a Loan Party in a transaction
permitted hereunder (including extensions, refinancing, renewals and
replacements of the obligations securing such Liens that do not increase the
outstanding principal amount thereof); provided, however, that any such Lien may
not extend to any other property of any Loan Party or any other Subsidiary that
is not a Subsidiary of such Person; provided, further, that any such Lien was
not created in anticipation of or in connection with the transaction or series
of transactions pursuant to which such Person became a Subsidiary of a Loan
Party;

 

(g)                                  the replacement, extension or renewal of
any Lien permitted by clause (c) above upon or in the same property subject
thereto arising out of the extension, renewal or replacement of the Debt secured
thereby (without increase in the amount thereof);

 

(h)                                 Liens arising under Permitted Securitization
Transactions; and

 

(i)                                     Liens not otherwise permitted above so
long as the aggregate principal amount of the Debt and other obligations subject
to such Liens does not at any time exceed $20,000,000.

 

7.03                        Operating Leases.  Not permit the aggregate amount
of all rental payments under Operating Leases made (or scheduled to be made) by
the Loan Parties and their Subsidiaries (on a consolidated basis) to exceed
$30,000,000 in any Fiscal Year.

 

7.04                        Restricted Payments.  Not, and not permit any other
Loan Party or its Subsidiaries to make any distribution to any holders of its
Capital Securities, purchase or redeem any of its Capital Securities, pay any
management fees or similar fees or expenses to any of its equityholders or any
Affiliate thereof, or set aside funds for any of the foregoing. Notwithstanding
the foregoing:

 

(a)                                 the Borrower may reimburse Parent for
out-of-pocket costs and expenses incurred by Parent on behalf of or for the
benefit of the Borrower, and for fees charged by Parent to the Borrower, in an
aggregate amount not to exceed $16,000,000 during any Fiscal Year;

 

(b)                                 the Parent may declare and pay dividends
with respect to its common stock payable solely in additional shares of its
common stock;

 

(c)                                  the Parent may make payments pursuant to
and in accordance with stock option plans or other benefit plans for management
or employees of the Parent and its Subsidiaries, in each case pursuant to plans
existing on the Closing Date or otherwise adopted in the ordinary course of
business;

 

(d)                                 any Subsidiary may (i) pay dividends or make
other distributions to any Loan Party and (ii) declare and pay dividends ratably
with respect to its equity interests;

 

91

--------------------------------------------------------------------------------


 

(e)                                  so long as the Borrower files a
consolidated income tax return with Parent, the Borrower may make distributions
to Parent to permit Parent to pay federal and state income taxes then due and
owing; and

 

(f)                                   Borrower may make to Parent, and Parent
may distribute to its shareholders or apply to the repurchase of its Capital
Securities, the Permitted Parent Dividends.

 

7.05                        Mergers, Consolidations, Acquisitions, Sales.  Not,
and not permit any other Loan Party or its Subsidiaries to:

 

(a)                                 be a party to any merger or consolidation,
other than (i) in connection with a Permitted Acquisition, (ii) any merger or
consolidation of or by any Loan Party into the Borrower or into any other Loan
Party (provided that any such merger involving the Borrower must result in the
Borrower as the surviving entity), (iii) any merger or consolidation of or by
any Subsidiary into any Loan Party in a transaction in which the surviving
entity is such Loan Party, (iv) any merger or consolidation of or by any
Subsidiary that is not a Loan Party into any other Subsidiary that is not a Loan
Party or (v) any purchase or other acquisition by the Borrower or any Loan Party
of the assets or Capital Securities of any Loan Party, or

 

(b)                                 sell, transfer, convey or lease all or any
of its assets (including the sale of Capital Securities of any Subsidiary and
the sale of Receivables) except for (i) the disposition of assets no longer
useful or used in connection with such Loan Party’s business, (ii) the sales of
inventory in the ordinary course of business, (iii) the disposition of obsolete
or worn-out equipment or (iv) (A) sales and dispositions of assets (including
the Capital Securities of Subsidiaries) for at least fair market value (as
determined by the Board of Directors of the Borrower) and/or (B) the sale of
Receivables under Permitted Securitization Transactions, so long as the sum of
the aggregate net book value of all assets sold or otherwise disposed of in any
Fiscal Year pursuant to clause (A) plus the attributed principal amount
outstanding at any time with respect to Permitted Securitization Transactions
pursuant to clause (B) does not exceed 10% of the net book value of the
consolidated assets of the Loan Parties (i.e. the amount listed under the “Total
Assets” line item on the Parent’s consolidated balance sheet) as of the last day
of the preceding Fiscal Year.

 

7.06                        Modification of Organization Documents.  Not permit
any Organization Documents of any Loan Party or its Subsidiaries to be amended
or modified in any way which could reasonably be expected to adversely affect
the interests of the Lenders; and not change, or allow any Loan Party to change,
its state of formation or its organizational form upon less than 30 days’ prior
notice to the Administrative Agent.

 

7.07                        Transactions with Affiliates.  Not, and not permit
any other Loan Party or its Subsidiaries to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates, other than:

 

(a)                                 transactions between or among any Loan Party
or any entity that becomes a Loan Party as a result of such transaction;

 

(b)                                 transactions which are on terms no less
favorable than are obtainable from any Person which is not one of its
Affiliates;

 

(c)                                  transactions contemplated under the
Intercompany Subordinated Loan Agreement and otherwise permitted hereunder;

 

92

--------------------------------------------------------------------------------


 

(d)                                 transactions expressly permitted under this
Agreement;

 

(e)                                  the payment of reasonable fees to directors
of the Parent, the Borrower or any of its Subsidiaries, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, and employment severance arrangements entered into with, directors, officers
or employees of the Parent, the Borrower or any of their Subsidiaries, in each
case, in the ordinary course of business; and

 

(f)                                   any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, compensation plans or arrangements, employment agreements,
collective bargaining agreements, stock options and stock ownership plans in the
ordinary course of business.

 

7.08                        Reserved.

 

7.09                        Inconsistent Agreements.  Not, and not permit any
other Loan Party or its Subsidiaries to, enter into any agreement containing any
provision which would (a) be violated or breached by any borrowing by the
Borrower hereunder or by the performance by any Loan Party of any of its
Obligations hereunder or under any other Loan Document, (b) prohibit any Loan
Party from granting to the Administrative Agent and the Lenders, a Lien on any
of its assets or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (i) pay dividends
or make other distributions to the Borrower or any other Subsidiary, or pay any
Debt owed to the Borrower or any other Subsidiary, (ii) make loans or advances
to any Loan Party or (iii) transfer any of its assets or properties to any Loan
Party, other than (A) customary restrictions and conditions contained in
agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder
(B) restrictions or conditions imposed by any agreement relating to purchase
money Debt, Capital Leases and other secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Debt and (C) customary provisions in leases and other contracts restricting
the assignment thereof; provided that, the foregoing restrictions set forth in
clauses (a), (b) and (c) of this Section 7.09 shall not apply to any
prohibition, encumbrance, restriction, limitation or condition imposed by any
agreement or instrument evidencing Indebtedness permitted under this Agreement,
so long as any such prohibition, encumbrance, restriction, limitation or
condition permits and does not limit or restrict the financings evidenced by the
Loan Documents (including all grants of Collateral in connection herewith and
all payments of principal, interest, fees, costs and expenses required hereby),
and so long as such prohibitions, encumbrances, restrictions, limitations and
conditions, taken as a whole, are not more restrictive or limiting than those
set forth in the Loan Documents (with the understanding that covenants of the
type customarily included in agreements or instruments related to high-yield or
non-investment grade debt shall be deemed to be not more restrictive or limiting
than those set forth in the Loan Documents; provided, however, that to the
extent any such specific covenant imposed by any agreement or instrument
evidencing other Indebtedness permitted by this Agreement is in fact more
restrictive or limiting than the corresponding covenant contained in this
Agreement, then such specific covenant shall be deemed, automatically and
without further action, to be included in this Agreement and to apply to the
Loan Parties and the Obligations as if fully set forth herein).

 

7.10                        Business Activities; Issuance of Equity.  Not, and
not permit any other Loan Party or its Subsidiaries to, engage to any material
extent in any line of business other than the businesses engaged in on the date
hereof, the business engaged in by the Target on the date hereof, and businesses
reasonably related or ancillary thereto. Not, and not permit any other Loan
Party (other than the Parent) to, issue any

 

93

--------------------------------------------------------------------------------


 

Capital Securities other than any issuance by a Subsidiary to the Borrower or
another Subsidiary in accordance with Section 7.04.

 

7.11                        Investments.  Not, and not permit any other Loan
Party or its Subsidiaries to, make or permit to exist any Investment in any
other Person, except the following:

 

(a)                                 Investments by any Loan Party in any other
Loan Party;

 

(b)                                 Investments constituting Debt permitted by
Section 7.01;

 

(c)                                  Contingent Liabilities constituting Debt
permitted by Section 7.01 or Liens permitted by Section 7.02;

 

(d)                                 Cash Equivalent Investments;

 

(e)                                  bank deposits in the ordinary course of
business and in connection with Cash Management Agreements; provided that any
such deposits held in accounts which are maintained with any bank other than the
Administrative Agent shall be subject to Section 6.11;

 

(f)                                   Investments in securities of Account
Debtors received pursuant to any plan of reorganization or similar arrangement
upon the bankruptcy or insolvency of such account debtors;

 

(g)                                  Investments in Foreign Subsidiaries in an
aggregate amount not to exceed $10,000,000 at any one time outstanding;

 

(h)                                 Investments listed on Schedule 7.11 existing
as of the Closing Date;

 

(i)                                     Permitted Acquisitions;

 

(j)                                    Investments by any Subsidiary that is not
a Loan Party in any other Subsidiary;

 

(k)                                 Investments of any Person existing at the
time such Person becomes a Subsidiary of the Borrower or consolidates or merges
with the Borrower or any of its Subsidiaries (including in connection with a
Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Subsidiary or of such merger;

 

(l)                                     Investments received in connection with
the dispositions of assets permitted by Section 7.05; and

 

(m)                             any other Investment (other than Acquisitions)
so long as the aggregate amount of all such Investments does not exceed
$50,000,000 during the term of this Agreement;

 

provided that any Investment which when made complies with the requirements of
the definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; provided, further that, for purposes of covenant compliance
with this Section 7.11, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment, less any amount paid, repaid, returned,
distributed or otherwise received in cash in respect of such Investment.

 

94

--------------------------------------------------------------------------------


 

7.12                        Restriction of Amendments to Certain Documents.  Not
amend or otherwise modify, or waive any rights under any Related Agreement if,
in any case, such amendment, modification or waiver could reasonably be expected
to be materially adverse to the interests of the Lenders.

 

7.13                        Accounting Changes; Fiscal Year.  Not make any
change in (a) accounting policies or reporting practices, except as permitted by
GAAP, or (b) Fiscal Year.

 

7.14                        Financial Covenants.

 

(a)                                 Total Leverage Ratio.  Not permit the Total
Leverage Ratio as of the end of any Fiscal Quarter of the Parent set forth below
to be greater than the ratio corresponding to such Fiscal Quarter:

 

Calendar Year

 

March 31

 

June 30

 

September 30

 

December 31

2013

 

N/A

 

N/A

 

4.75:1.00

 

4.75:1.00

2014

 

4.50:1.00

 

4.50:1.00

 

4.25:1.00

 

4.25:1.00

2015

 

4.00:1.00

 

4.00:1.00

 

3.75:1.00

 

3.75:1.00

Thereafter

 

3.75:1.00

 

3.75:1.00

 

3.75:1.00

 

3.75:1.00

 

(b)                                 Fixed Charge Coverage Ratio.  Not permit the
Fixed Charge Coverage Ratio as of the end of any Fiscal Quarter of the Parent to
be less than 1.25:1.00.

 

7.15                        Prepayments, Etc. of Debt.  Not prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Debt, except (a) the prepayment of the Credit Extensions in accordance with
the terms of this Agreement, (b) regularly scheduled or required repayments or
redemptions of Debt and refinancings and refundings of Debt in compliance with
Section 7.01, (c) the redemption of Longview Bonds and (d) to the extent
permitted under the Intercompany Subordination Agreement, the repayment of the
Intercompany Subordinated Debt.

 

7.16                        Amendment, Etc. of Debt.  Not amend, modify or
change in any manner any term or condition of any Debt set forth in Schedule
7.01, except for (a) any refinancing, refunding, renewal or extension thereof
permitted by Section 7.01(g), (b) in connection with Contingent Liabilities
arising with respect to indemnification obligations, any modification or
amendment that does not increase the amount or accelerate the time of payment of
any such Debt or (c) any other amendment or modification if, taken as a whole,
such amendment or modification would not (i) be adverse in any material respect
to the Loan Parties, (ii) shorten the final maturity or average life to
maturity, (iii) require any payment to be made sooner than originally scheduled
or (iv) increase the interest rate applicable thereto.

 

7.17                        Use of Proceeds.  Not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.18                        Holding Company.  In the case of the Parent, not
engage in any business or activity other than (a) the ownership of all
outstanding Capital Securities of the Borrower, (b) maintaining its corporate
existence, (c) formation and ownership of direct or indirect Subsidiaries,
(d) the issuance of Capital Securities (subject to compliance with the
applicable terms of this Agreement), (e) participating in tax, accounting and
other administrative activities as the parent of the consolidated group of
companies,

 

95

--------------------------------------------------------------------------------


 

including the Loan Parties (including execution and delivery of contracts and
agreements in the ordinary course of business in connection therewith), (f) the
execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder, (g) fulfilling its obligations as an
issuer of publicly traded securities and an entity subject to (i) regulation by
the SEC and (ii) applicable securities laws and NYSE rules, (h) acting as the
lender under the Intercompany Subordinated Loan Agreement, (i) the performance
of its obligations under the applicable contracts set forth on Schedule 7.18,
(j) guarantees of Loan Party obligations in the ordinary course of business and
(k) activities incidental to the businesses or activities described in clauses
(a) through (j) of this Section.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment of the Loans, etc.  Default in
the payment when due of the principal of any Loan; or default, and continuance
thereof for three days, in the payment when due of any interest, fee,
reimbursement obligation with respect to any Letter of Credit or other amount
payable by the Borrower hereunder or under any other Loan Document; or

 

(b)                                 Non-Payment of Other Debt.  (i) Except for
Contingent Liabilities arising with respect to indemnification obligations of
any Loan Party or its Subsidiaries being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary maintains adequate
reserves, any default shall occur under the terms applicable to any Debt of any
Loan Party or its Subsidiaries in an aggregate amount (for all such Debt so
affected and including undrawn committed or available amounts and amounts owing
to all creditors under any combined or syndicated credit arrangement) exceeding
$20,000,000 and such default shall (a) consist of the failure to pay such Debt
when due, whether by acceleration or otherwise, or (b) accelerate the maturity
of such Debt or permit the holder or holders thereof, or any trustee or agent
for such holder or holders, to cause such Debt to become due and payable (or
require any Loan Party or its Subsidiaries to purchase or redeem such Debt or
post cash collateral in respect thereof) prior to its expressed maturity or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as defined in such
Swap Contract) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as defined in such Swap Contract) and, in
either event, the termination value or other amount owed by the Borrower or such
Subsidiary as a result thereof is greater than $20,000,000; or

 

(c)                                  Bankruptcy, Insolvency, etc.  Any Loan
Party or its Subsidiaries becomes insolvent or generally fails to pay, or admits
in writing its inability or refusal to pay, debts as they become due; or any
Loan Party or its Subsidiaries applies for, consents to, or the Parent
acquiesces in the appointment of a trustee, receiver or other custodian for such
Person or any property thereof, or makes a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for any Loan Party or its
Subsidiaries or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan Party
or its Subsidiaries, and if such case or proceeding is not commenced by such
Person, it is consented to or acquiesced in by such Person, or remains for

 

96

--------------------------------------------------------------------------------


 

60 days undismissed; or any Loan Party or its Subsidiaries takes any action to
authorize, or in furtherance of, any of the foregoing; or

 

(d)                                 Non-Compliance with Loan Documents. 
(i) Failure by any Loan Party to comply with or to perform any covenant set
forth in Section 6.03 or 6.07 or Article VII; (ii) failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 6.01(a), 6.01(b),
6.02(a), 6.02(c)(i) or 6.02(d) and such default shall continue unremedied for a
period of at least 5 Business Days; or (iii) failure by any Loan Party to comply
with or to perform any other provision of this Agreement or any other Loan
Document (and not constituting an Event of Default under any other provision of
this Section 8.01) and continuance of such failure described in this clause
(iii) for 30 days after the earlier of notice to the Administrative Agent or
knowledge of such failure by a Responsible Officer of the Borrower; or

 

(e)                                  Representations; Warranties.  Any
representation or warranty made by any Loan Party herein, in any other Loan
Document, or any schedule, certificate, financial statement, report, notice or
other writing furnished by any Loan Party to the Administrative Agent in
connection herewith shall prove to have been incorrect in any material respect
when made; or

 

(f)                                   ERISA.  (i) An ERISA Event occurs which
has resulted or would reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA or to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $20,000,000, or (ii) the Borrower or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $20,000,000; or

 

(g)                                  Judgments.  One or more judgments or orders
for the payment of money (not paid or fully covered by insurance maintained in
accordance with the requirements of this Agreement and as to which the relevant
insurance company has acknowledged coverage) aggregating in excess of
$20,000,000 shall be rendered against any or all Loan Parties and their
Subsidiaries and either (a) enforcement proceedings shall have been commenced by
any creditor upon any such judgments or orders or (b) there shall be any period
of thirty (30) consecutive days during which a stay of enforcement of any such
judgments or orders, by reason of a pending appeal, bond or otherwise, shall not
be in effect; or

 

(h)                                 Invalidity of Loan Documents.  Any material
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or the
Administrative Agent shall not have or shall cease to have a valid and perfected
first priority Lien in any material part of the Collateral purported to be
covered by the Collateral Documents; or

 

(i)                                        Change of Control.  A Change of
Control shall occur.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, (i) in connection with clause (a) below, the
Required Revolving Lenders and (ii) otherwise, the Required Lenders, take any or
all of the following actions:

 

97

--------------------------------------------------------------------------------


 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Hedge Agreements, ratably among the Lenders (and,
in the case of such Secured Hedge Agreements, Hedge Banks) and the L/C Issuer in
proportion to the respective amounts described in this clause Third held by
them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Secured Hedge
Agreement, (c) payments of amounts due under any Secured Cash Management
Agreement and (d) Cash Collateralize that portion of L/C

 

98

--------------------------------------------------------------------------------


 

Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders (and Hedge Banks and Cash Management Banks) and the
L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.  Excluded Swap
Obligations with respect to any Guarantor shall not be paid with the amounts
received from such Guarantor or its assets but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.

 

(a)                                 Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender, Swing Line Lender (if applicable), potential Hedge Bank
and potential Cash Management Bank) and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising

 

99

--------------------------------------------------------------------------------


 

any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article XI (including Section 11.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the

 

100

--------------------------------------------------------------------------------


 

covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the holders of the Obligations or the L/C Issuer under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender (or, in the case of determinations, Required Lenders) and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the

 

101

--------------------------------------------------------------------------------


 

retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners or Arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations (other than obligations under Secured
Hedge Agreements or Secured Cash Management Agreements to which the
Administrative Agent is not a party) that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuer and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C

 

102

--------------------------------------------------------------------------------


 

Issuer and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
11.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

9.10                        Collateral and Guaranty Matters.  The Lenders and
the L/C Issuer irrevocably authorize the Administrative Agent,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (x) obligations under Secured Hedge Agreements not yet due and
payable, (y) obligations under Secured Cash Management Agreements not yet due
and payable and (z) contingent indemnification obligations) and the expiration
or termination of all Letters of Credit (other than Letters of Credit as to
which other arrangements satisfactory to the Administrative Agent and the L/C
Issuer shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
(iii)  if approved, authorized or ratified in writing in accordance with
Section 11.01 or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under the
Guaranty pursuant to clause (b) below;

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.02(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

 

103

--------------------------------------------------------------------------------


 

9.11                        Secured Cash Management Agreements and Secured Hedge
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

9.12                        Lenders’ Enforcement Rights.  Anything contained in
any of the Loan Documents to the contrary notwithstanding, Borrower,
Administrative Agent and each holder of the Obligations hereby agree that (i) no
holder of the Obligations shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder and under the Collateral
Documents may be exercised solely by Administrative Agent on behalf of the
holders of the Obligations in accordance with the terms hereof and thereof and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent as agent for and representative of the holders of the
Obligations (but not any Lender or Lenders in its or their respective individual
capacities unless Required Lenders shall otherwise agree in writing), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent at such
sale or other disposition.

 

ARTICLE X

 

GUARANTY

 

10.01                 The Guaranty.  Each of the Guarantors hereby jointly and
severally guarantees to each Lender, Hedge Bank, Cash Management Bank and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

Notwithstanding any provision to the contrary contained herein, in any other of
the Loan Documents, Secured Hedge Agreements, Secured Cash Management Agreements
or other documents relating to the Guaranteed Obligations, (i) the obligations
of each Guarantor under this Agreement and the other Loan Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions

 

104

--------------------------------------------------------------------------------


 

of any applicable state law and (ii) the Guaranteed Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor.

 

10.02                 Obligations Unconditional.  The obligations of the
Guarantors under Section 10.01 are joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, Swap Contracts or Cash Management
Agreements, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 10.02 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall not enforce any
right of subrogation, indemnity, reimbursement or contribution against the
Borrower or any other Guarantor for amounts paid under this Article X until such
time as the Obligations have been paid in full and the Commitments have expired
or terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents, any Secured Hedge Agreement or Secured
Cash Management Agreement or any other agreement or instrument referred to in
the Loan Documents, such Secured Hedge Agreements or such Secured Cash
Management Agreements shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents, any
Secured Hedge Agreement or Secured Cash Management Agreement, or any other
agreement or instrument referred to in the Loan Documents, such Secured Hedge
Agreements or such Secured Cash Management Agreements shall be waived or any
other guarantee of any of the Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Cash Management Agreement between
any Loan Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents, such Swap Contracts
or such Cash Management Agreements, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

 

105

--------------------------------------------------------------------------------


 

10.03                 Reinstatement.  The obligations of the Guarantors under
this Article X shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

10.04                 Certain Additional Waivers.  Each Guarantor agrees that
such Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 10.02
and through the exercise of rights of contribution pursuant to Section 10.06.

 

10.05                 Remedies.  The Guarantors agree that, to the fullest
extent permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 9.02) for purposes of Section 10.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 10.01.  The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the Lenders may exercise
their remedies thereunder in accordance with the terms thereof.

 

10.06                 Rights of Contribution.  The Guarantors hereby agree as
among themselves that, if any Guarantor shall make an Excess Payment (as defined
below), such Guarantor shall have a right of contribution from each other
Guarantor in an amount equal to such other Guarantor’s Contribution Share (as
defined below) of such Excess Payment.  The payment obligations of any Guarantor
under this Section 10.06 shall be subordinate and subject in right of payment to
the Obligations until such time as the Obligations have been satisfied in full
in cash, and none of the Guarantors shall exercise any right or remedy under
this Section 10.06 against any other Guarantor until such Obligations have been
satisfied in full in cash.  For purposes of this Section 10.06, (a) “Excess
Payment” shall mean the amount paid by any Guarantor in excess of its Ratable
Share of any Guaranteed Obligations; (b) “Ratable Share” shall mean, for any
Guarantor in respect of any payment of Obligations, the ratio (expressed as a
percentage) as of the date of such payment of Guaranteed Obligations of (i) the
amount by which the aggregate present fair salable value of all of its assets
and properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of all of the Loan Parties exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties hereunder) of the
Loan Parties; provided, however, that, for purposes of calculating the Ratable
Shares of the Guarantors in respect of any payment of Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment;
(c) “Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of

 

106

--------------------------------------------------------------------------------


 

(i) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of the Loan Parties other than the maker of such Excess
Payment exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment; and (d) “Guaranteed Obligations” shall mean the
Obligations guaranteed by the Guarantors pursuant to this Article X.  This
Section 10.06 shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Law against the
Borrower in respect of any payment of Guaranteed Obligations.  Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall be relieved of its
obligations in accordance with Section 9.10.

 

10.07                 Guarantee of Payment; Continuing Guarantee.  The guarantee
in this Article X is a guaranty of payment and not of collection, is a
continuing guarantee, and shall apply to all Obligations whenever arising.

 

10.08                 Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the guaranty
provided in this Article X by any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (a “Specified Loan
Party”) or the grant of a security interest under the Loan Documents by any such
Specified Loan Party, in either case, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article X voidable under applicable Debtor Relief Laws, and not for any greater
amount).  The obligations and undertakings of each applicable Loan Party under
this Section shall remain in full force and effect until the Guaranteed
Obligations have been indefeasibly paid and performed in full and the
commitments relating thereto have expired or been terminated.  Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations and a “keepwell, support, or other
agreement” for the benefit of each Specified Loan Party that would otherwise not
constitute an “eligible contract participant” for any Swap Obligation for all
purposes of the Commodity Exchange Act.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01                 Amendments, Etc.  Except as otherwise set forth in this
Agreement (including without limitation in Section 2.02(f) and Section 2.16), no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the

 

107

--------------------------------------------------------------------------------


 

Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01 (other than Section 4.01(c)(i)(A) or 4.01(c)(ii)), or, in the case
of the initial Credit Extension, Section 4.02, without the written consent of
each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender entitled to such payment;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the proviso to this Section 11.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(e)                                  change (i) Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender or (ii) Section 2.06(c) in a manner that would
alter the pro rata sharing of Commitment reductions without the consent of each
Lender with a Revolving Credit Commitment or (iii) the order of application of
any reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of
Section 2.05(b) or 2.06(b), respectively, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(x) if such Facility is any Class of Term Loans, the Required Term Loan Lenders
with respect to such Class of Term Loans, and (y) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders;

 

(f)                                   change (i) any provision of this
Section 11.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(f)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders,” or “Required Term Loan Lenders”
without the written consent of each Lender under the applicable Facility;

 

(g)                                  release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

(h)                                 release all or substantially all of the
value of the Guaranty, without the written consent of each Lender, except to the
extent the release of any Subsidiary from the Guaranty is

 

108

--------------------------------------------------------------------------------


 

permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

 

(i)                                     impose any greater restriction on the
ability of any Lender under a given Facility to assign any of its rights or
obligations hereunder without the written consent of (i) if such Facility is any
Class of Term Loans, the Required Term Loan Lenders with respect to such
Class of Term Loans, or (ii) if such Facility is the Revolving Credit Facility,
the Required Revolving Lenders;

 

(j)                                    prior to the termination of the Revolving
Credit Commitments, unless also signed by the Required Revolving Lenders,
(i) waive any Default for purposes of Section 4.02(b), (ii) amend, change,
waive, discharge or terminate Sections 4.02 or 8.01 in a manner adverse to such
Lenders or (iii) amend, change, waive, discharge or terminate this
Section 11.01(j);

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

Notwithstanding the foregoing, (A) any provision of this Agreement may be
amended by an agreement in writing entered into by the Loan Parties and the
Administrative Agent with the express consent of the Required Lenders
(calculated after giving effect to the Commitment terminations and repayments
that will result from the effectiveness of such amendment) and, if its rights or
obligations are affected thereby, the L/C Issuer if (i) by the terms of such
agreement the Revolving Credit Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement, and (B) any waiver, amendment or modification
of this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders under one or more tranches but not under any other
tranche may be effected by an agreement or agreements in writing entered into by
the Borrower and the requisite percentage in interest of the affected tranche or
tranches of Lenders that would be required to consent thereto under this
Section 11.01 if such tranche or tranches of Lenders were the only tranche or
tranches of Lenders hereunder at the time.

 

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 11.01, this Agreement may be amended (or amended and
restated) with the written consent of the Loan Parties and the Required Lenders
(i) to increase the aggregate Revolving Credit Commitments of the Lenders,
(ii) to add one or more additional borrowing tranches to this Agreement and to
provide for

 

109

--------------------------------------------------------------------------------


 

the ratable sharing of the benefits of this Agreement and the other Loan
Documents with the other then outstanding Obligations in respect of the
extensions of credit from time to time outstanding under such additional
borrowing tranche(s) and the accrued interest and fees in respect thereof and
(iii) to include appropriately the lenders under such additional borrowing
tranches in any determination of the Required Lenders and/or to provide consent
rights to such lenders under subsections (ii), (ii) and/or (iv) of
Section 11.01(a) corresponding to the consent rights of the other Lenders
thereunder; provided that, no existing Lender shall be under any obligation to
increase its Revolving Credit Commitment or provide additional Term Loans and
any such decision whether to increase its Revolving Credit Commitment or provide
additional Term Loans shall be in such Lender’s sole and absolute discretion.

 

In addition, notwithstanding the foregoing, the consent of a Lender to an
amendment (or amendment and restatement) of this Agreement shall not be required
if, upon giving effect to such amendment (or amendment and restatement)
immediately upon the initial extensions of credit thereunder, such Lender shall
no longer be a party to this Agreement (as so amended or amended and restated),
the Commitments of such Lender shall have terminated (but such Lender shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 11.04 and
11.05 with respect to facts and circumstances occurring prior to the effective
date of such amendment or amendment and restatement), such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

 

Notwithstanding anything to the contrary contained in Section 11.01, guarantees,
collateral security documents, schedules and related documents executed by Loan
Parties or their Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement, amended and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment or waiver is delivered in order (a) to comply with
local Law or advice of local counsel, (b) to cure ambiguities or defects or
(c) to cause such guarantee, collateral security document, schedule or other
document to be consistent with this Agreement and the other Loan Documents.

 

11.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to any Loan Party, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

110

--------------------------------------------------------------------------------


 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address,

 

111

--------------------------------------------------------------------------------


 

contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

112

--------------------------------------------------------------------------------


 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Loan Parties shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and the Arrangers and each of their Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent (limited
to the legal fees of one primary outside counsel to the Administrative Agent and
the Arrangers taken as a whole, and local counsel in each jurisdiction where
such local counsel is reasonably necessary for perfection of the Administrative
Agent’s security interest in the real property Collateral and/or the Capital
Securities of each direct Material Foreign Subsidiary), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and, in the case of the Administrative Agent
and its Affiliates, administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers any
Lender or the L/C Issuer (including the fees, charges and disbursements of one
primary outside counsel to the Administrative Agent and the Lenders taken as a
whole, and, if necessary, one local counsel in each relevant jurisdiction and
special counsel and, in the event of any actual or potential conflict of
interest, one additional counsel for each Lender subject to such conflict), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, the Arrangers, any Lender or the L/C Issuer, in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Substances on or from any property owned or operated by
a Loan Party or any of its Subsidiaries, or any Environmental Liability related
in any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a

 

113

--------------------------------------------------------------------------------


 

court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any Related Indemnified Party or (y) result from a claim brought by any Loan
Party against an Indemnitee for a material breach of such Indemnitee’s or any
Related Indemnified Party’s obligations hereunder or under any other Loan
Document, if such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.  For
purposes hereof, “Related Indemnified Party” shall mean (1) any Subsidiary of
such Indemnitee, (2) the respective directors, officers, or employees of such
Indemnitee or any of its Subsidiaries and (3) the respective agents, advisors or
other representatives of such Indemnitee or any of its Subsidiaries, in the case
of this clause (3), acting on behalf of or at the instructions of such
Indemnitee or such Subsidiary.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by them to the
Administrative Agent (or any sub-agent thereof), the Arrangers, the L/C Issuer
or any Related Party of any of the foregoing, but without affecting the payment
obligation of the Loan Parties with respect thereto, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the Arrangers
the L/C Issuer or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), an Arranger or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), an
Arranger or L/C Issuer in connection with such capacity.  The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 11.02(e) shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of any Loan Party is made to the Administrative Agent, the L/C Issuer
or any Lender, or the Administrative Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any

 

114

--------------------------------------------------------------------------------


 

part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of
Section 11.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 11.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and the
Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade

 

115

--------------------------------------------------------------------------------


 

Date” is specified in the Assignment and Assumption, as of the Trade Date, shall
not be less than $5,000,000, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans or (B) prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Facilities on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed and provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten Business Days after
having received notice thereof) shall be required unless (1) an Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) a Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;

 

(C)                               the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

116

--------------------------------------------------------------------------------


 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B) or (C) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register in which it shall record the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the

 

117

--------------------------------------------------------------------------------


 

contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.  The Administrative Agent shall use commercially
reasonable efforts to record as promptly as practicable each Assignment and
Assumption received in accordance with the terms of this Section 11.06.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.  Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that, such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
obligations under this Agreement (the “Participant Register”).

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank having jurisdiction over it; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

118

--------------------------------------------------------------------------------


 

(g)                                  Voting Participants. Notwithstanding
anything in this Section 11.06 to the contrary, any Farm Credit Lender that
(i) has purchased a participation from any Lender that is a Farm Credit Lender
in the minimum amount of $5,000,000 on or after the Closing Date, (ii) is, by
written notice to the Borrower and the Administrative Agent (a “Voting
Participant Notification”), designated by the selling Lender as being entitled
to be accorded the rights of a voting participant hereunder (any Farm Credit
Lender so designated being called a “Voting Participant”) and (iii) receives the
prior written consent of the Borrower and the Administrative Agent to become a
Voting Participant (to the extent such consent would be required pursuant to
Section 11.06(b)(iii) if such transfer were an assignment rather than a sale of
a participation), shall be entitled to vote (and the voting rights of the
selling Lender shall be correspondingly reduced), on a Dollar for Dollar basis,
as if such Voting Participant were a Lender, on any matter requiring or allowing
a Lender to provide or withhold its consent, or to otherwise vote on any
proposed action, in each case, in lieu of the vote of the selling Lender;
provided, however, that if such Voting Participant has at any time failed to
fund any portion of its participation when required to do so and written notice
of such failure has been delivered by the selling Lender to the Administrative
Agent, then until such time as all amounts of its participation required to have
been funded have been funded and notice of such funding has been delivered by
the selling Lender to the Administrative Agent, such Voting Participant shall
not be entitled to exercise its voting rights pursuant to the terms of this
clause (g), and the voting rights of the selling Lender shall not be
correspondingly reduced by the amount of such Voting Participant’s
participation.  Notwithstanding the foregoing, each Farm Credit Lender
designated as a Voting Participant on Schedule 11.06(g) shall be a Voting
Participant to the extent of the amount of its participation set forth on
Schedule 11.06(g) without delivery of a Voting Participant Notification and
without the prior written consent of the Borrower and the Administrative Agent. 
To be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (A) state the full name of such Voting Participant, as well
as all contact information required of an assignee as set forth in the
Administrative Questionnaire, (B) state the Dollar amount of the participation
purchased and (C) include such other information as may be required by the
Administrative Agent. The selling Lender and the Voting Participant shall notify
the Administrative Agent and the Borrower in writing within three Business Days
of any termination of, or reduction or increase in the amount of, such
participation and shall promptly upon request of the Administrative Agent update
or confirm there has been no change in the information set forth in Schedule
11.06(g) or delivered in connection with any Voting Participant Notification.
The Borrower and the Administrative Agent shall be entitled to conclusively rely
on information provided by a Lender identifying itself or its participant as a
Farm Credit Lender without verification thereof and may also conclusively rely
on the information set forth in Schedule 11.06(g), delivered in connection with
any Voting Participant Notification or otherwise furnished pursuant to this
clause (g) and, unless and until notified thereof in writing by the selling
Lender, may assume that there have been no changes in the identity of Voting
Participants, the Dollar amount of participations, the contact information of
the participants or any other information furnished to the Borrower or the
Administrative Agent pursuant to this clause (g).  The voting rights hereunder
are solely for the benefit of the Voting Participants and shall not inure to any
assignee or participant of a Voting Participant.

 

(h)                                 Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Revolving Credit
Commitment and Revolving Credit Loans pursuant to Section 11.06(b), Bank of
America may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing
Line Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall

 

119

--------------------------------------------------------------------------------


 

affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be.  If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

11.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public

 

120

--------------------------------------------------------------------------------


 

information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

 

11.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

11.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

121

--------------------------------------------------------------------------------


 

11.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

11.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender or
a Non-Consenting Lender (as defined below), then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of any such assignment
resulting from a Lender’s failure to consent to a proposed amendment, waiver,
discharge or termination with respect to any Loan Document, the applicable
amendment, modification and/or waiver of this Agreement that the Borrower has
requested shall become effective upon giving effect to such assignment (and any
related

 

122

--------------------------------------------------------------------------------


 

assignments required to be effected in connection therewith in accordance with
this Section 11.13).

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 11.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required
Revolving Lenders or Required Term Loan Lenders of such Class, as applicable)
have agreed to such consent, waiver or amendment, then any Lender who does not
agree to such consent, waiver or amendment shall be deemed a “Non-Consenting
Lender.”

 

In connection with any such replacement of a Lender pursuant to this
Section 11.13, if such Lender does not execute and deliver to the Administrative
Agent a duly executed Assignment and Assumption reflecting such replacement
within two (2) Business Days of the date on which the assignee Lender executes
and delivers such Assignment and Assumption to such Non-Consenting Lender or
Defaulting Lender, then such Non-Consenting Lender or Defaulting Lender shall be
deemed to have executed and delivered such Assignment and Assumption without any
action on the part of the Non-Consenting Lender or Defaulting Lender.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF).

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK, SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF

 

123

--------------------------------------------------------------------------------


 

ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

 

11.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of the Loan Parties acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Loan Parties
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Arrangers, on the other hand, (B) each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each

 

124

--------------------------------------------------------------------------------


 

of the Loan Parties is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and each Arranger, each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Arranger has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Loan Parties and their respective Affiliates.  To
the fullest extent permitted by law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

11.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

11.18                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Patriot Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

11.19                 Amendment and Restatement.  The parties hereto agree that,
on the Closing Date, the following transactions shall be deemed to occur
automatically, without further action by any party hereto: (a) the Existing
Credit Agreement shall be deemed to be amended and restated in its entirety
pursuant to this Agreement; (b) all Existing Letters of Credit shall be deemed
to be Letters of Credit outstanding on the Closing Date under this Agreement;
(c) the Collateral Documents and the Liens created thereunder in favor of Bank
of America, N.A., as administrative agent for the benefit of the holders of the
Obligations (as defined in the Existing Credit Agreement) shall remain in full
force and effect with respect to the Obligations (as defined in this Agreement)
and are hereby reaffirmed; and (d) all references in the other Loan Documents to
the Existing Credit Agreement shall be deemed to refer without further amendment
to this Agreement.  The parties hereto further acknowledge and agree that this
Agreement constitutes an amendment to the Existing Credit Agreement made under
and in accordance with the terms of Section 11.01 of the Existing Credit
Agreement.

 

125

--------------------------------------------------------------------------------


 

11.20                 New Lenders.  From and after the Closing Date, by
execution of this Agreement, each Person identified as a “Lender” on the
signature pages hereto that is not already a Lender under the Existing Credit
Agreement hereby acknowledges, agrees and confirms that, by its execution of
this Agreement, such Person will be deemed to be a party to this Agreement and a
“Lender” for all purposes of this Agreement, and shall have all of the
obligations of a Lender hereunder as if it had executed the Existing Credit
Agreement.  Such Person hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions applicable to the Lenders
contained in this Agreement.

 

126

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

CFO

 

 

 

 

 

 

GUARANTORS:

KAPSTONE PAPER AND PACKAGING

 

CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

CFO

 

 

 

 

 

 

 

KAPSTONE CHARLESTON KRAFT LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

CFO

 

 

 

 

 

 

 

KAPSTONE CONTAINER CORPORATION,

 

a Georgia corporation

 

 

 

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

CFO

 

 

 

 

 

 

 

LONGVIEW FIBRE PAPER AND PACKAGING, INC.*,

 

a Washington corporation

 

 

 

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

CFO

 

--------------------------------------------------------------------------------

 

* intending and confirming by this signature to join this Agreement as
“Guarantor” immediately upon the consummation of the Longview Acquisition

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Brian McDonald

 

Name:

Brian McDonald

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as L/C Issuer and Swing Line Lender

 

 

 

 

 

 

 

By:

/s/ Brian McDonald

 

Name:

Brian McDonald

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Craig J. Malloy

 

Name:

Craig J. Malloy

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as L/C Issuer and Swing Line Lender

 

 

 

 

 

 

 

By:

/S/ Brian McDonald

 

Name:

Brian McDonald

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Craig J. Malloy

 

Name:

Craig J. Malloy

 

Title:

Director

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ John Brady

 

Name:

John Brady

 

Title:

Managing Director

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ James Weinstein

 

Name:

James Weinstein

 

Title:

Managing Director

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AMERICAN SAVINGS BANK, F.S.B.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Rian DuBach

 

Name:

Rian DuBach

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ M. Scott Randall

 

Name:

M. Scott Randall

 

Title:

Second Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FARM CREDIT BANK OF TEXAS,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Chris M. Levine

 

Name:

Chris M. Levine

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIRSTMERIT BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Timothy Daniels

 

Name:

Timothy Daniels

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ David C. Kilpatrick

 

Name:

David C. Kilpatrick

 

Title:

Director

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

KEYBANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ David A. Wild

 

Name:

David A. Wild

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FARM CREDIT SERVICES OF AMERICA, PCA,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Bruce Dean

 

Name:

Bruce Dean

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIRST BANK OF HIGHLAND PARK,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Barbara R. Winter

 

Name:

Barbara R. Winter

 

Title:

SVP

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGCHOICE FARM CREDIT, ACA,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Mark F. Kerstetter

 

Name:

Mark F. Kerstetter

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Michael Tousignant

 

Name:

Michael Tousignant

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Richard H. Waldman

 

Name:

Richard H. Waldman

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE LEVERAGE FINANCE CORP.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Paula Dellova

 

Name:

Paula Dellova

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Stephen C. Watts

 

Name:

Stephen C. Watts

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGSTAR FINANCIAL SERVICES, PCA,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Donald Lindeman

 

Name:

Donald Lindeman

 

Title:

VP Capital Markets

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Patrick Flaherty

 

Name:

Patrick Flaherty

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Mary Ahrens

 

Name:

Mary Ahrens

 

Title:

SVP

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Scott G. Axelrod

 

Name:

Scott G. Axelrod

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AMERICAN AGCREDIT, PCA,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Michael J. Balok

 

Name:

Michael J. Balok

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

1ST FARM CREDIT SERVICES, PCA,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Corey J. Waldinger

 

Name:

Corey J. Waldinger

 

Title:

Vice President, Capital Markets Group

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIRST TENNESSEE NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ James H. Moore, Jr.

 

Name:

James H. Moore, Jr.

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGFIRST FARM CREDIT BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Steve J. O’Shea

 

Name:

Steve J. O’Shea

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Charles Randolph

 

Name:

Charles Randolph

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIRST MIDWEST BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ David W. Nelson

 

Name:

David W. Nelson

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Sean Walker

 

Name:

Sean Walker

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANKPLUS, A MISSISSIPPI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Jay Boume

 

Name:

Jay Bourne

 

Title:

FVP

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE CENTRALE RAIFFEISEN BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Peter Glawe

 

Name:

Peter Glawe

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/S/ Peter Duncan

 

Name:

Peter Duncan

 

Title:

Managing Director

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Michele Dragonetti

 

Name:

Michele Dragonetti

 

Title:

Senior Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ Corey Davis

 

Name:

Corey Davis

 

Title:

Vice President

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE PRIVATEBANK & TRUST,

 

as a Lender

 

 

 

 

 

 

 

By:

/S/ James Marsh

 

Name:

James Marsh

 

Title:

Officer

 

Kapstone Kraft Paper Corporation
Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------